 Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 1 of 60
                                                           r
                                                           ,   :-.e'
                                                           . --.
                                                                   jlr
                                                                     c'
                                                                      .
                                                                      )r
                                                                       ,
                                                                       '
                                                                       .
                                                                       'l                                            z
AO440X V.06/12)SurrmmnsinaCivilAcdon                                                       FILED BY                 ..
                              V VIYCP MYATCS P ISTRICT C OIJRT                                   gEg g 2gjg
                                                         forthe
                                                                                                  ANOEUA E.NONLE
                                               Southern DistrictofFlorida                        cucq:uS DI
                                                                                                          STDT.
                                                                                                 s.(
                                                                                                   )oFf1..MiAMI



             Feder
                 alTr
                    adeCommi
                           ssi
                             on                                     19 gj,g j gy.                  N
                      plaintLgls)                                  Ci
                                                                    vilAction No.
                                                                                  zI.Qs> e
             On PointGlobalLLC,etaI.



                     Defendantls)
                                            SUM M ON S IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) DG DMV LLC
                                350 NE 60th Street
                                Miami,FL33137




        A lawsuithasbeen filed againstyou.
          th-thz'
                -l% ys'a enseNlte'o-' x'pum'mons-on> u Ao-c
                                                          -(
                                                           +un Ag 'fzday-you-re dve W4l--er-6o  '
iFe''
    - é' m é' ''' Yj--
                     A-i ù-ié èjâ if#,                                                         .. .
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12 of
theFederalRulesofCivilProcedure. Theanswerorm otion mustbeserved on theplaintifforplaintiffsattorney,
whosenam eand addressare: FederalTrade Commission
                           c/o SarahW qldrop, Sana Chaudhry
                           600 Pennsyl vania Ave NW ,Mailstop (r -9528
                           W ashington,DC 20580
                           swaldrop@ ftc.gov,schaudhry@flc.gov
                                    Telephone:(202)326-3444 (Wal
                                                               drop),-2679(Chaudhry),-3197 (fax)

        lfyoufailtorespond,judgmentbydefaultwillbeentered against              forthereliefdem anded in the complaint.
You also mustfileyotlranswerormotion with the cotu't.
                                                                            n la E.Noble

                                                                            A& OF COUR
                                                                                                              N .


Date: >'q af                                                                    SlknatureofxerkorDcruf
                                                                                                     .
                                                                                                     pClerk
 Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 2 of 60


AO4.
   40(Rev.06/12)Sllmmonsi
                        naCivilAction

                               U NITED STATESD ISTRICT C OURT
                                                        forthe
                                             Southern D istrictofFlorida


             FederalTrade Comm i
                               ssion                                                     .
                                                                                         .   ,
                                                                                                         ))y
                                                                       19
                                                                                                         .


                                                                                             -.                            tiu.
                                                                                                                   .       ;
                                                                                                                           j .
                                                                                                                           :y..,..,,
                      Plaintl
                            zls)                                                                 %
                          V.                                     CivilAction NO.   t,V-          .l1,a
                                                                                                     -         .


             On PointGlobalLLC,etaI.



                     Defendantls)

                                         SU>       ONS 1N A CIVIL ACTION

To:(Defendant'
             snameandaddress) DirectMarketLLC
                              350 NE 60th Street
                                M iam i,FL 33137




        A lawsuithasbeen filed againstyou.

                                                                           hE-day you receivede - or               (h-y
                                                                                                                      ---f-ifyou
  -iieUnitebStatesoraUitteijtatesagency,oranof/ceroremployeeoftheUnitedStatesdescrse m Fe .R. 1v.
are
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotiontmderRule12of
theFederalRulesofCivilProcedure. Theanswerormotion mustbeserved on the plaintifforplaintiff'sattorney,
whosenam eand addressare: FederalTrade Commission
                           c/o Sarah w aldrop, Sana chaudhry
                           600 PennsylvaniaAve NW ,Mailstop (r -9528
                               W ashington,Dc 20580
                               swaldrop@ ftc.gov,schaudhry@ftc.gov
                               Telephone:(202)326-3444 (Waldrop),-2679(Chaudhry),-3197(fax)
        Ifyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemanded in thecomplaint.
Y ou also mustfileyouranswerorm otion with thecourt.
                                                                      Angelq E.Noble
                                                                      ERK OF COURT
                                                                                                                       <

oate,     lt&?yod
               .
                q                                                             Si
                                                                               gnatureofclerkorDclw/
                                                                                                   .
                                                                                                   yClerk
                                                                                                                             VD
 Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 3 of 60


AO440(Rev.06/12)Summonsi
                       naCivilActi
                                 on

                              U NITED STATES D ISTRICT C OURT
                                                     forthe
                                          Southern DistrictofH orida

                                                                                      .
                                                                                           .    ..




             Feder
                 alTr
                    adeCommi
                           ssi
                             on                                      19                   j
                                                                                          . .q
                                                                                             v
                                                                                             k
                                                                                             w
                                                                                             a
                                                                                             j
                                                                                                .




                                                                                             ,.,(.,>.j
                                                                                                     ;j    ,,
                                                                                                                .



                                                                                                Nv
                     Plainttls)
                         v.                                     CivilAction No.     pk-D               *-
             On PointGlobalLLC,etaI.



                    Defendantls)
                                       SUM      ONS IN A CIW L ACTION

To:(Defendant'snameandaddress) Domain DevelopmentStudios LLC
                               350 NE 60th Street
                               Miami,FL 33137




        A lawsuithasbeen tiled againstyou.
                                                              o cotm in he da ou recei    ' - r'f-o-d      '
aretheUnktedStatesoraUnitedStatesagency,oranoffcerorem/oyeeo te mïe favs escn e ln e. . 1v.
P.12(a)(2)or(3)- youmustserveontheplaintiffarlanswertotheattachedcomplaintoramotiontmderRule12of
tlleFederalRulesofCivilProcedure. Theanswerorm otion mustbeserved on theplaintifforplaintiff'sattorney,
whosename and addressare: FederalTrade Commission
                            c/o Sarah W aldrop,Sana Chaudhry
                            600 Pennsyl vaniaAve NW ,Mailstop CC-9528
                            W ashingtonyDC 20580
                            SWaIdrop@ ftc.gov,schaudhry@ ftc.gov
                               Telephone:(202)326-3444 (W al
                                                           drop),-2679(Chaudhry),-3197(fax)
        Ifyoufailtorespond,judgmentbydefatlltwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
You also mustfileyouranswerorm otion with the court.
                                                                     An eIa E.Noble
                                                                    LE    OF COURT
                                                                                                                    *

Date:               W
                                                                            SignatureofclerkorDcpu/
                                                                                                  .
                                                                                                  yClerk
 Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 4 of 60


AO 440(Rev.06/12) SummonsinaCi
                             vilAction                                                                         ..     ..         '
            .-----.------   --- .



                                            U NITED STATES D ISTM CT C OURT
                                                                      forthe
                                                            Southern DistrictofR orida

                  FederalTrade Commissi
                                      on
                                                                               19 y
                                                                                  ..
                                                                                   sy yjj.yy
                                                                                           r
                                                                                           s
                                    mainuyls)                                  CivilAction No. !/M.-                       *
                                       V.

                  On PointGl
                           obalLLC,etal.



                              Defendantls)
                                                        SUM    ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) Domain DividendsMedia LLC
                                                350 NE 60thStreet
                                                M iam i,FL 33137




        A lawsuithasbeen filed againstyou.

                                                                                         i'X
                                                                                         .        YYVCCCXWG *              '   Y'''
aretheUnitedStatesoraUmtedStatesagency,oranozcerorem/oyeeoltheUnite tates escn e m e. . 1v. -
                                            k                                                                                         --'

P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionlmderRule12of
the FederalRulesofCivilProcedure.The u swerormotionm ustbe served on theplaintifforplaintiff'sattorney,
whosennm eand addressare: FederalTrade Commission
                            c/o Sarah W aldrop, Sana Chaudhl
                            600 Pennsylvania Ave NW ,Mailstop CC-9528
                                                W ashington,DC 20580
                                                swaldrop@ftc.gov,schaudhry@ ftc.gov
                                                Telephone:(202)326-3444(W aldrop),-2679(Chaudhry),-3197 (faxl
        lfyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
Youalsomustfileyotzranswerormotionwiththecourt.                                       Angela E Noble .




                                                                                  Cf A& OF COURT
                                                                                                                                 *


Date: tl q
                                                                                               SignatureofclerkorDcyw/
                                                                                                                     .
                                                                                                                     yClerk
 Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 5 of 60


AO440(Rev.06/12)SummonsinaCi
                           vilAction                                                   .        .   U   5-2JZ    .
               - .-



                               U NITED STATES D ISTM CT C OURT
                                                     forthe
                                           Southern DistrictofH orida




               Feder
                   alTr
                      adeCommi
                             ssi
                               on                                   19 ?5 0 /)r
                                                                              o
                                                                              ?'
                                                                               .
                      Pl
                       ai
                        n
                        vtyl
                           s
                           )
                           .
                                                                  CivilAction No.      0W W VC S
               On PointGl
                        obalLLC,etaI.




                                        SU>    ONS IN A CIVK ACTION

To:(Depndant'
            snameandaddress) Dragon GlobalHoldingsLLC
                                350 NE 60th Street
                                M iam i,FL33137




        A lawsuithasbeen filed againstyou.
           .   .                                                                    ou received i --            -0   '
aretheUnited SutesoraUmt
                       ZedSutesagency, oranoficeroremp%yeeoi-iièfrlited utes escn e m e . . 1v.
P 12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule 12of
the FederalRulesofCivilProcedure.'I'he answerormotion mustbe served on theplaintifforplaintiff'sattorney,
whosenameand addressare: FederalTrade Commission
                            c/o Sarah W aldrop,Sana Chaudhry
                            60O Pennsylvania Ave NW ,Mailstop CC-9528
                            W ashington,DC 20580
                            swaldrop@ flc.gov,schaudhry@hc.gov
                                Telephone:(202)326-3444 (Wal
                                                           drop),-2679 (Chaudhry),-3197(fax)
       If                         b defaultwillbeentered againstyou forthereliefdem anded i.
                                                                                           n the complaint.
         youfailtorespond,judgment y
You also musts eyouranswerormotion with thecourt.
                                                                          ngêla E.Noble

                                                                     C ERK OF COURT
                                                              >                                                      < 0

oate: 1               bt                                                        -1p
                                                                                 *          .
                                                                                                                     -     ...)
                                                                               SignatureofclerkorDcplz/
                                                                                                      .
                                                                                                      pClerk
 Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 6 of 60


AO 440(Rev.06/12) SummonsinaCivilAction
              .                                                                        .   ur   . ....       .. ...       ---


                                 U NITED STATES D ISTM CT C OURT
                                                        forthe
                                              Southern DistrictofFlorida

              FederalTrade Commission
                                                                       19 ?.5
                                                                            '0./
                                                                               ,
                                                                               .
                                                                               -.
                                                                                )
                                                                                ,('
                                                                                  t'
                                                                                   è
                                                                                   ).
                                                                                                         X

                            V.                                   CivilAction No.
              On PointGlobalLLC,etai.



                       Defendantls)
                                          SUM M ONS IN A CTVR ACTION

To:(Defendant'
             snameandaddress) Dragon GlobalLLC
                                  350 NE 60th Street
                                  Miami,FL33137




         A lawsuithasbeen filed againstyou.
           ..                                                               (la su receive ' - -r-6                   '
aretheUnitedstatesoraUmtedstatesagency,oranoiùceroremployeeoftieUnlted tafes escn e ln e . . 1v.
P 12 (a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionlmderRule12of
theFederalRulesofCivilProcedure. Theanswerormotion mustbeserved on theplaintifforplaintiY sattorney,
whose nnrne and addressare: FederalTrade Com mi  ssi
                                                   on
                            c/o Sarah W aldrop, Sana Chaudhry
                            600 PennsylvaniaAve NW ,Mailstop CC-9528
                            W ashington,DC 20580
                            swaldrop@ ftc.gov,schaudhry@ftc.gov
                                  Telephone:(202)326-3444 (Waldrop),-2679(Chaudhry),-3197(fax)
         Ifyou failtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemanded in thecomplaint.
You also mustfile youranswerormotion with thecourt.
                                                                           Qela E.Noble
                                                                     LE     OF COURT

                                                                                   A
                                                                                                             A        <
oate .
     .      ï          azl                                                                      *'

                                                                             SignatureofclerkorDcruf
                                                                                                   .
                                                                                                   yClerk
 Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 7 of 60


A0 440(Rev.06/12) SllmmonsinaCivilAction

                                  U NITED STATES D ISTRICT COURT
                                                            forthe
                                                  Southern DistrictofFlorida
                                                                      '
                                                                                  '                  'r'5')
                                                                                                          >.   ....v.   J'
                                                                                                                         e/''q
                                                                                                                             'P%
                                                                                                                               xl
                                                                                                                                k           @

                Feder
                    alTr
                       adeCommi
                              ssi
                                on                                    ''
                                                                       )
                                                                       ,
                                                                       .--
                                                                       -
                                                                      ''
                                                                       q
                                                                       7
                                                                       i
                                                                       !
                                                                       1 '
                                                                         i
                                                                         !
                                                                         :
                                                                         l
                                                                         :
                                                                         7
                                                                         k
                                                                         ;
                                                                         ë
                                                                         k
                                                                          :
                                                                          r
                                                                          -
                                                                          j
                                                                          ë
                                                                           l
                                                                           !
                                                                           I
                                                                           l
                                                                           '
                                                                           -
                                                                          -,
                                                                          i
                                                                       ----,
                                                                           -.
                                                                            --    --
                                                                                       .
                                                                                       .         .
                                                                                                               '
                                                                                                               .
                                                                                                               .
                                                                                                                   '.
                                                                                                                                       j
                                                                                                                                       .
                                                                                                                                       '
                                                                                                                                       j.
                                                                                                                                    > .+ ,
                                                                                                                                         f
                                                                                                                                         ..
                                                                                                                                         :u
                                                                                                                                            -/
                                                                                                                                          k.:
                                                                                                                                            .
                                                                                                                                            j
                                                                                                                                            s
                                                                                                                                            .
                                                                                                                                            ,
                                                                                                                                            .
                                                                                                                                           #..
                                                                                                                                                 m




                           'l
                            t
                            l
                            fr
                             l
                             àl
                              #r
                               :                                                                      64- $                                          '
                                                                     CivilActionN o.
                    On PointGlobalLLC,etal.



                          Defendantls)
                                              SUM M ONS IN A CIVIL A CTION

To:(Defendant'
             snameandaddress) Dragon GlobalManagementLLC
                '
                                    350 NE 60th Street
                                    M iam i,FL 33137




         A lawsuithasbeen filed againstyou.
            .       .                    .    .                                                                               --                     si ou
arethe United StatesoraUnited Stxtesagency,oran ofsceroremployee oftheI-
                                                                       Tnitetfétates-t
                                                                                     îescéieèl
                                                                                             k#'
                                                                                               8-
                                                                                                d.kf 1v.
P 12 (a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedure. Theanswerormotion mustbeserved on theplaintifforplaintiff'sattorney,
whose name and addressare: FederalTrade Comm i  ssion
                           c/o Sarah W aldrop, Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ftc.gov,schaudhry@ftc.gov
                                     Telephone:(202)326-3444(Waldrop),-2679 (Chaudhry),-3197(fax)

         lfyoufailtorespond,judgmentbydefaultwillbeentered against ou forthereliefdemanded in thecomplaint.
 You alsom ustfileyouranswerormotion with thecourt.
                                                                                           ngela E.N oble
                                                                                 LE         OF COURT
                                                                                                                                                     N
                                                                                                 @

 oate:    l Q> t                                                                             s'
                                                                                              jplcll
                                                                                                   zrcofclerkorDcpuf
                                                                                                                   y Clerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 8 of 60


AO 440(Rev.06/12) Sll
                    mmonsirtaCivilAction

                                U NITED STATESD ISTRICT COURT
                                                        forthe
                                              Southern DistrictofFlorida
                                                                                    .         .
                                                                                                  .w    'm'4         X
                                                                                                            '
               FederalTrade Com m ission
                                                                   19                    ., ,
                                                                                         ..

                                                                                            .
                                                                                            ;
                                                                                            ,r
                                                                                             j
                                                                                             -
                                                                                             .
                                                                                             ;
                                                                                             j
                                                                                             (
                                                                                             .
                                                                                             j k
                                                                                             k
                                                                                             . 6
                                                                                               r
                                                                                               .
                                                                                               4
                                                                                               -
                                                                                               2
                                                                                               ,
                                                                                               '
                                                                                               :
                                                                                               .
                                                                                               :;
                                                                                                ct
                                                                                                 h
                                                                                                 l
                                                                                                 r,
                                                                                                c-
                                                                                                 )
                                                                                                 ,;
                                                                                                  j
                                                                                                  ;
                                                                                                  -
                                                                                                  p
                                                                                                  !k    .        ,
                                                                                                                 N

                                                                                        t,k-                    ljjkh -
                                                                 CivilAction No.
               On PointGlobalLLC,etaI.



                       Defendantls)
                                           SU>    ONS IN A CW IL ACTION

To:p efendant'
             snameandaddress) Eagle Media LLC
                                  350 NE 60th Street
                                  M iam i,FL 33137




        A lawsuithasbeen filed againstyou.

aretheUnitedStatesoraUnitedStatesagency, oran officeroremployeeoftheUmtedStatesdescribedlnFed.R.Cfv.
P 12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotiontmderRule12of
theFederalRulesofCivilProcedtlre.Theanswerorm otion mustbe served on theplaintifforplaintiffsattorney,
whosenam eand addressare: FederalTrade Commission
                           c/o Sarah W aldrop, Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ftc.gov,schaudhry@ftc.gov
                                   Telephone:(202)326-3444(Waldrop),-2679 (Chaudhry),-3197 (fax)
       lfyou failtorespond,judgmentbydefaultwillbeentered againstyou forthereliefdem anded in the complaint.
You alsom ustfileyouranswerormotion with thecourt.
                                                                           ngela E.Noble

                                                                    CL #.& OF COURT
                                                                                                                         <   r
Date: 1B'9 o                                                                                       <e

                                                                             SignatureofclerkorDcputpClerk
 Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 9 of 60


AO 440(Rev.06/12) SummonsinaCivilAction                                                                                                    -
               LF-LXL

                                  U NITED STATESD ISTRICT C OURT
                                                             forthe
                                                   SouthernDistrictofFlorida
                                                                                             *
                                                                                             '




              FederalTradeCommi
                              ssi
                                on                                            =j
                                                                               ..-
                                                                                 .
                                                                                 t '             .
                                                                                                     ''
                                                                                                          !.
                                                                                                          -
                                                                                                          .     ',
                                                                                                                ,
                                                                                                                '* '  1    ''
                                                                                                                          ''
                                                                                                                          '
                                                                                                                          .,
                                                                                                                               .
                                                                                                                               ;
                                                                                                                               i
                                                                                                                               .
                                                                                                                               '

                                                                                                                       1 ',.'js'
                                                                                                                             '''
                                                                                                                               ' ''
                                                                                                                                  ''
                                                                                                                               '' '''
                                                                                                                             ..'''''
                                                                                                                           r.k
                                                                                                                             .      ''
                                                                                                                                     )''
                                                                                                                                     ij
                                                                                                                                     '
                                                                                                                                     .
                                                                                                                                     ,
                                                                                                                                     ;ir
                                                                                                                                       :
                                                                                                                          .'
                                                                                                               . ..
                                                                                                                      11 z

                        z>lékiïïl(tJ(JJ                                   CivilAction No. O;-
              On PointGl
                       obalLLC,etaI.



                        Defendantls)
                                                SU>    ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) Elisha Rothman
                                     3370 NE 190 Street#3900TS
                                     Miami,FL 33180




         A lawsuithasbeen filed againstyou.

are theUnited StatesoraUnited Statesagency,ora.
                                              tlofficeroremployeeoftheUnited Statesdescribed in Fed.R.Clv.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattached complaintoramotiontmderRule12of
theFederalRtzlesofCivilProcedm e. The answerormotion mustbe served on theplaintifforplaintiff sattom ey,
whosenam eand addressare: FederalTrade Commission
                            c/o Sarah W aldrop,Sana Chaudhry
                            600 Pennsyl vania Ave NW ,MailstopCC-9528
                            W ashington,DC 20580
                            swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                        Telephone:(202)326-3444 (W aldrop),-2679(Chaudhry),-3197(fax)
         lfyoufailtorespond,judgmentbydefaultwillbeenteredagai                    ou forthereliefdemandedinthecomplaint.
Youalsomustfileyotlranswerormotionwit.
                                     hthecourt.                              An Ia E.Noble

                                                                            CLE     OF COURT
                                                                      *
                                                                                                                                       w.


Date: h-9                L          '
                                                                                                          -    -
                                                                                      signatureofclerkorDcpuf
                                                                                                            y Clerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 10 of 60


AO 44o(Rev.06/12)SummonsinaCivilActicm                                                  UIE    LL EL--


                               U NITED STATES D ISTRICT C OURT
                                                      forthe
                                            Southern DistrictofFlorida



              Feder
                  alTr
                     adeCommi
                            ssi
                              on                                   19 '.:
                                                                        .
                                                                        t
                                                                        '
                                                                        :
                                                                        .
                                                                        P
                                                                        *
                                                                        ,
                                                                        .h
                                                                         j-
                                                                          ,
                                                                          .j
                                                                           ,
                                                                           Ig
                                                                            ,
                                                                            .
                                                                            '
                                                                            .,
                                                                             j
                                                                             p
                                                                             .
                                                                             (
                                                                             l
                                                                             'u
                                                                              ;
                                                                              j
                                                                              .
                                                                              '
                                                                              ,
                                                                              -
                                                                              .
                                                                              #'
                                                                               u
                                                                               >
                                                                               .
                                                                               ,               .
                                                                                                             jj   '.zr
                                                                                                         N
                       Pl
                        ai
                         ntyl
                            s)                                 Ci
                                                                vilActionNo .      T 2- l illux-
              On PointGlobalLLC,etaI.



                      Defendantls)
                                         SUM M ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) Falcon Media LLC
                              350 NE 60th Street
                                 Miami,FL33137




        A lawsuithmsbeen filed againstyou.

aretheUnited StatesoraUrtited Statesagency,oran officeroremployee oftheUnited Statesdescribed in Fed.R.Civ.
P.12(a)(2)or(3)- youmustset'veontheplaintiffananswertotheattachedcomplaintoramotiontmderRule12of
tbeFederalRulesofCivilProcedure. Theanswerormotion mustbe served on theplaintifforplaintiff'sattorney,
whosename and addressare: FederalTrade Commission
                           c/o SarahW aldrop,Sana Chaudhry
                           600 Pennsylvania Ave NW ,M ailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                 Telephone:(202)326-3444 (Waldrop),-2679 (Chaudhry),-3197(fax)
        lfyoufailtorespond,judgmentby defaultwillbeentereda         styo forthereliefdemanded inthecomplaint.
You alsom ustfileyouranswerormotion with thecourt.
                                                                         ngela E.Noble

                                                                  CL J?X OF CO URT


Date:t 9
                                                                           s'
                                                                            fgntz/z/reofclerkorDc/w/.
                                                                                                    yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 11 of 60


AO440(Rev.06/12)SllmmonsinaCivilAction

                                U NITED STATES D ISTRICT C OURT
                                                      forthe
                                            Southern DistrictofFlorida

              FederalTrade Commissi
                                  on
                                                                   19 '.f
                                                                        ...
                                                                          )k.
                                                                            ,
                                                                            j
                                                                            :.
                                                                             '
                                                                             :
                                                                             -
                                                                             c
                                                                             ,
                                                                             e
                                                                             r
                                                                             .
                                                                             '
                                                                             i
                                                                             ,
                                                                             ï
                                                                             s
                                                                             :t
                                                                              .
                                                                              I
                                                                              >
                                                                              j
                                                                              -.
                                                                               /
                                                                               '
                                                                               j
                                                                               :
                                                                               s
                                                                               .
                                                                               -
                                                                               r
                                                                               f
                                                                               g
                                                                               '
                                                                               j
                                                                               l
                                                                               .
                                                                               rp
                                                                                d
                                                                                i
                                                                                s
                                                                                o
                                                                                ;
                                                                                j
                                                                                .
                                                                                $                     .   (. ,'
                                                                                                       s àj
                                                                                                          .:j...c;
                                                                                                              ... ,j
                                                                                                                  ;l


                       pl
                        aint
                           Lgl
                             s)                                CivilAction No.
                                                                                     t7.$Na% <
                           V.

              On PointGl
                       obalLLC,etaI.



                      De#ndantls)
                                         SIT>    ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) FinalDraftMedi a LLC
                              350 NE 60th Street
                                 Miami,FL33137




        A lawsuithasbeen filed againstyou.

aretheUnited Statesora United SGtesagency,oran oftk eroremployee oftheUnited Statesdescribed in Fed.R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotiontmderRule12 of
the FederalRlzlesofCivilProcedure.I' he answerorm otion mustbeserved on theplaintifforplaintiffsattorney,
whosennme and addressare: FederalTrade Commission
                             c/o Sarah W aldrop, Sana Chaudhry
                             600 PennsylvaniaAve NW ,Mailstop CC-9528
                                 W ashingtonpDC 20580
                                 swaldrop@ftc.govrschaudhry@ftc.gov
                                 Telephone:(202)326-3444(Waldrop),-2679(Chaudhry),-3197(fax)
        lfyoufailtorespond,judgmentbydefaultwillbeentered ai tyou forthereliefdem anded in the complaint.
You also mustâleyouranswerorm otion with thecotut
                                                                          A ngela E.Noble

                                                                   LERK OF COURT
                                                                                                          <


Date:              N U                                                   tM w tD        -'
                                                                            SignatureofclerkorDep/
                                                                                                 z/
                                                                                                  .pClcrk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 12 of 60


AO440(Rev.06/12)SllmrnonsinaCivilAction

                                U NITED STATES D ISTM CT COURT
                                                          forthe
                                              Southern DistrictofFlorida

                                                                                        . =, =r
                                                                                             '..           Z
                                                                                                           .
                                                                                                               '
                                                                                                               A.           .               .
                                                                                                                                            t
                                                                                                                                            .
                                                                                                                                            #
              FederalTrade Com m ission                                    .i
                                                                            b
                                                                                          '
                                                                                          '.:7''F''
                                                                                          $'
                                                                                          ..
                                                                                                                              j
                                                                                                                              y
                                                                                                                              jq j
                                                                                                                              !
                                                                                                                              t
                                                                                                                              z
                                                                                                                              .
                                                                                                                              j.
                                                                                                                                 .
                                                                                                                                 :.
                                                                                                                                  r,.
                                                                                                                                    &':
                                                                                                                                 . yj
                                                                                                                                 y
                                                                                                                          u..v.q...
                                                                                                                        .-..
                                                                                                                                      7'
                                                                                                                                                ''
                                                                                                                                            ''. ,
                                                                                                                                           ..
                                                                                                                                          .. .
                                                                                                                                         ,.      ..
                                                                                                      ..                          ...3   z:..
                                                                    1   e/                                                    l.
                                                                                                                               j
                                                                                                                               i ....:
                                                                                                                                     ;
                                                                                                                                     g
                                                                                                                    <



                       Plaintk
                             yls)
                                                                   CivilAction No.
              On PointGlobalLLC,etaI.



                       Defendantls)

                                           SUM       ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) GNR Media LLC
                              350 NE 60th Street
                                  M iam i,FL 33137




        A lawsuithasbeen filed againstyou.


are theUnited StatesoraUnited Statesagency,oran oo ceroremployee oftheUnited Statesdescribedin Fed.R.Civ.
P.12(a)(2)or(3)- you mustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule 12of
the FederalRulesofCivilPzocedure. The nnswerorm otion m ustbe served on theplaintifforplaintiff'sattorney,
whosename and addressare: FederalTrade Commission
                            c/o Sarah W aldrop, Sana Chaudhry
                            600 Pennsylvania Ave NW ,Mailstop CC-9528
                            W ashington,DC 20580
                            swaldrop@ftc.gov,schaudhry@ftc.gov
                                 Telephone:(202)326-3444 (Wal
                                                            drop),-2679(Chaudhry),-3197(fax)
        Ifyou failtorespond,judgmentbydefaultwillbeenteredagainstyou forthereliefdem anded inthe complaint.
You also musttileyouranswerorm otion with thecourt.
                                                                                Angela E.Noble

                                                                     CL AX OF COURT
                                                                                                                                                      <   .

Date:         l N N t
                                                                                  SignatureofclerkorDcpuf.
                                                                                                         pClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 13 of 60


AO 440(Rev.06/12) SurnmonsinaCivilAction

                                U NITED STATES D ISTRICT COURT
                                                         forthe
                                               Southern DistrictofH orida

               FederalTrade Commission
                                                                      jq ..'
                                                                           1
                                                                           !
                                                                           .
                                                                           X
                                                                           .
                                                                           v
                                                                           . .
                                                                             l
                                                                             yx
                                                                            /&
                                                                             .t
                                                                              j,
                                                                               ;
                                                                               .
                                                                               j
                                                                               '(
                                                                                g
                                                                                ;(
                                                                                J
                                                                                a
                                                                                .
                                                                                1 t
                                                                                  y
                                                                                  .
                                                                                  f
                                                                                  '
                                                                                  )x
                                                                                  tj
                                                                                   :
                                                                                   ,                           ,y
                                                                                                                .




                                                                                                A

                                                                  CivilAction No.
               On PointGl
                        obalLLC,etaI.



                       Defendantls)
                                           SITAIM ONS IN A CIG      A CTION

To:(Defendant'
             snameandaddress) Island Media LLC
                                   350 NE 60th Street
                                   Miami,FL33137




        A lawsuithasbeen filed againstyou.

aretheUnited SGtesora Urtited Statesagency,oran officeroremployeeoftheUnited StatesdescribedinFed.R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotiontmderRule12of
theFederalRulesofCivilProcedtlre. Theanswerorm otion mustbe served on theplaintifforplaintiff'sattorney,
whosenam eand addressare: FederalTrade Commission
                           c/o SarahW aldrop,Sana Chaudhry
                                  6O0 Pennsylvania Ave NW ,M ailstopCC-9528
                                  W ashington,DC 20580
                                  swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                  Telephone:(202)326-3444 (W aldrop),-2679(Chaudhry),-3197(fax)
        Ifyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
You also mustfileyoaranswerormotionwith the court.
                                                                            Angela E.Noble
                                                                     C ERK OF COURT
                                                                                                                    )

Date:          tl                                                              Siv atureofclerkorDcpufyClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 14 of 60


AO440(Rev.06/12)SummonsinaCivilAction

                              U NITED STATESD ISTM CT COURT
                                                      forthe
                                            Southern DistrictofFlorida
                                                                                       j
                                                                                       i
                                                                                       ;
                                                                                       h''
                                                                                         -'k
                                                                                           '
                                                                                             'P,:......-.ïf* 'Y
                                                                                                           L  t                '
                                                                                                                               ?
                                                                                                                               ''
                                                                                           .           -..    :            j
                                                                                                                           i
                                                                                                                           .j
                                                                                                                            ; .
                                                                                                                              ,
                                                                                                                              .'
                                                                                                                               .
                                                                                                                               ;
                                                                                                                               è
                                                                   (
                                                                   !
                                                                   t
                                                                   '
                                                                                               .,
                                                                                                .                                ..
                                                                                                                                  ,
                                                                                                                                ....
                                                                                                                                   ,-,
                                                                          -                         '48.            c..'-...
                                                                                                                           -
                                                                                                                           q
                                                                                                                           '
                                                                                                                           ;h
                                                                                                                            J
                                                                                                                            -
                                                                                                                            . ,. '
                                                                                                                             -.
                                                                                                                              5    -
                                                                                                                                   !).
             FederalTrade Commission                                ---
                                                                          -
                                                                          3
                                                                          :
                                                                          .$
                                                                           b
                                                                           -
                                                                           '
                                                                           .,                  .
                                                                                                           .,   .      la ..,
                                                                                                                            4
                                                                                                           &
                                                                                               k-              1îIxa.-
                                                               CivilAction No.
             On PointGlobalLLC,etal.



                     Defendantls)
                                        SUAIM ONS IN A CTVR ACTION

To:(Defendant'
             snameandaddress) Issue Based Media LLC
                                350 NE 60th Street
                                Miami,FL 33137




        A lawsuithasbeen filed againstyou.


aretheUnited Statesora United Statesagency,oran oflceroremployee ofthe United Statesdescribed inFed.R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotiontmderRule12of
theFederalRulesofCivilProcedure. Theanswerorm otion mtustbe served on theplaintifforplaintiff'sattorney,
whosename and addressare: FederalTrade Commi   ssion
                           c/o Sarah W al
                                        drop, Sana Chaudhry
                           600 PennsylvaniaAve NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                Telephone:(202)326-3444 (W aldrop),-2679 (Chaudhry),-3197(fax)
        Ifyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
Youalsomustfileyouranswerormotionwiththecourt.                            Angela E. Noble

                                                                   LE         t?s coLm r


Date: I ï PS                                                                        -               .
                                                                                                    .                                 ''
                                                                                                                                      .- -   - -

                                                                                SignatureofclerkorDeplz/
                                                                                                       .
                                                                                                       yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 15 of 60


AO440(Rev.06/12)S'lmmonsinaCivilAction           .

                               U NITED STATES D ISTRICT C OURT
                                                      forthe
                                            Southern DistrictofFlorida




              Feder
                  alTr
                     adeCommi
                            ssi
                              on                                     19 ?5 0 /11
                                                                               ,
                                                                               '
                                                                               ,
                                                                               $                      %.

                                                               CivilAction No.        YY V                       S
              On PointGl
                       obalLLC,etaI.



                      Defendantls)
                                         SU>   ONS IN A CIG      ACTION

To:(Defendant'
             snameandaddress) Cardozo HoldingsLLC, P.O.Box 733,HunkinsW aterfrontJewel
                                                                                     s,Charlestown,
                              Nevis,SaintKitts and Nevis




        A lawsuithasbeen filed againstyou.
       i '-tn-ol-da
                  ----
                     s-a'
                        her ervi '                      '                             m -1 -          -Za' 'q u
are e m te tatesora m te àtesagency,oran o lceroremp oyee o                 e nle     aes escn -i- t'
                                                                                                    ii è--. . 1kt
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattached complaintoramotiontmderRule12of
the FederalRulesofCivilProcedure. The answerormotion mustbe served on theplaintifforplaintiff'sattorney,
whosename and addressare: FederalTradeCommission
                            c/o Sarah W aldrop, Sana Chaudhry
                            600 Pennsylvania Ave NW ,MailstopCC-9528
                                W ashington,DG 20580
                                swaldrop@ftc.gov,schaudhry@ftc.gov
                                Telephone:(202)326-3444 (Waldrop),-2679(Chaudhry),-3197 (fax)
        Ifyou failtorespond,judgmentbydefalzltwillbeenteredagainstyou forthereliefdemandedinthecomplaint.
You also mustfileyotlranswerorm otion with thecourt.
                                                                           A n ela E , Noble

                                                                     LE#     F COURT
                                                                                                             <

Date: 1+          3%
                                                                             SignatureofclerkorDclw/
                                                                                                   .yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 16 of 60


AO440(Rev.06/12L)Z plmr nonsi
                      - -2  na.CivilAction                                                                .- .''   .-'   -.
           -   .   .



                                   U NITED STATESD ISTRICT COURT
                                                           forthe
                                                  SouthernDistrictofFlorida

                   FederalTrade Commi
                                    ssion

                                                                    19                                   (.
                                                                                                         .... ?

                          Plaint@ls)
                              v.                                    Civi
                                                                       lActionNo. Lé- #                            '
                   On PointGlobalLLC,etaI.



                         Defendantls)
                                               SU>   ONS IN A CW IL ACTION

To:(Defendant'
             snameandaddress) CarganetS.A.(d/b/aG8Labs),RUTA 8 Km 17500,BiotecPlaza,Montevideo,
                                     Depadamento de Montevideo,Uruguay




         A lawsuithasbeen fled againstyou.
                                                                                  e    - r '0-dT'F1f ou
aretheUnited StatesoraUnited Statesagency,oran officeroremployee oftheUnited SGtesdescribed in Fe . . 1v.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12 of
theFederalRulesofCivilProcedure. Theanswerormotion mustbesenred on theplaintifforplaintiff'sattorney,
whosenameand addressare: FederalTrade Commission
                           c/o SarahW aldrop, Sana Chaudhl
                           600 PennsylvaniaAve NW ,Mailstop C0-9528
                           W ashington,DC 20580
                           swaldrop@ftc.gov,schaudhry@ftc.gov
                                       Telephone:(202)326-3444(Waldrop), 2679(Chaudhly),-3197(fax)
                                                                        -




          Ifyoufailtorespond,judgmentbydefaultwillbeentered a instyou f thereliefdem anded in the complaint.
You also mustfile youranswerorm otion with thecourt.
                                                                              ngela E.N oble
                                                                       CLE    OF COURT
                                                                                                                         N
                                                                                     p.                                       *

oate: 16- 9 J'*                                                                 SignatureofclerkorDcpur.
                                                                                                       pClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 17 of 60


AO 440(Rev.06/12)SummonsinaCivilAction
    '                                                                                                 .     .-   'X . -   ''
         -



                                U NITED STATES D ISTRICT C OURT
                                                       forthe
                                             Southern DistrictofFlorida



              FederalTr
                      adeCommi
                             ssi
                               on                                    19 ?5 k
                                                                           o1 l
                                                                              hè
                                                                               :
                       rl
                        ai
                         ntt
                           yl
                            s)                                                     @ç.k >                 <
                           V.                                   CivilActionNo.
              On PointGlobalLLC,etal.




                                         SU>    ONS IN A CIVHUACTION

To:(Defendant'
             snameandaddress) CEG Medi
                                     a LLC
                                 350 NE 60thStreet
                                 Miami,FL33137




         A lawsuithasbeen filed againstyou.

                         c ed Statesagency,oran ofliceroremployeeoft
aretheUrlited StatesoraUmt                                         heUnited Statesdescribed in Fed.R.Civ.
P.12(a)(2)or(3)- you mustserveontheplaintiffan answertotheattachedcomplaztoramotionlmderRule12of
theFederalRulesofCivilProcedure.The answerormotion m ustbe served on theplzntifforplaintiff'sattorney,
whosenam eand addressare: FederalTrade Commission
                           c/o SarahW aldrop, Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                  Telephone:(202)326-3444 (Waldrop),-2679(Chaudhry),-3197(fax)
         Ifyoufailtorespond,judgmentbydefaultwillbeenteredagainstyo rthereliefdemandedinthecomplaint.
You also mustfileyouranswerormotionwith thecourt.
                                                                          A gela E.Noble
                                                                     LE    OF COURT
                                                                                                                          <

Date: > j                                                                         z                                            '
                                                                             SignatureofclerkorDer?
                                                                                                  zf
                                                                                                   yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 18 of 60


AO440(Rev.06/12)SllmmonsinaCivilAction

                                U M TED STATES D ISTM CT C OURT
                                                       forthe
                                             Southern DistrictofFlorida

              FederalTrade Commissi
                                  on
                                                                    19 2'
                                                                        rj.t
                                                                           ,07
                                                                             .
                                                                             '
                                                                             j./.
                                                                                1t
                                                                                 o
                                                                                 'r
                                                                                  j
                                                                                  y
                                                                                  ,               A
                                                                                                            *

                                                                                        $/- U
                           V.                                   CivilAction No.
              On PointGlobalLLC,etaI.



                      Defendantls)
                                         SUM M ONS IN A CIVR ACTION

To:(Defendant'
             snameandaddress) Chametz Media LLC
                                 350 NE 60th Street
                                 M iam i,FL 33137




        A lawsuithasbeen filed againstyou.
                                                          c un n eda ou rec          -
are theUnited statesoraUnited sutesagency,oran officeroremployee o t e mte tates escn e m e . . 1v.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotiontmderRule 12of
theFederalRulesofCivilProcedure. Theanswerormotionm ustbe served on theplaintifforplaintiff'sattorney,
whosenam eand addressare: FederalTrade Commission
                           c/o SarahW aldrop,Sana Chaudhry
                           600 PennsylvaniaAve NW ,Mailstop CC-9528
                           W ashingtongDC 20580
                           swaIdrop@ ftc.gov,schaudhry@ ftc.gov
                                 Telephone:(202)326-3444 (W aldrop),-2679(C       hry),-3197(fax)
        lfyou failtorespond,judgmentbydefaultwillbeentered again youfor ereliefdemandedinthecomplaint.
You alsom ustfileyotlranswerormotionw1t11thecourt.
                                                                              ngela E.Noble
                                                                    LE    OF COURT
                                                                                                                *
                                                                                    x
Date:         1 î           t                                                                 -
                                                                              Sl
                                                                               knatureofclerkorDcrl
                                                                                                  z/
                                                                                                   .
                                                                                                   yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 19 of 60


AO 440(Rev.06/12)SllmmonsinaCi
                             vilAction

                               U NITED STATES D ISTRICT COURT
                                                      forthe
                                            Southern DistrictofFlorida                          '.

                                                                         p         .

                                                                                                     s...
                                                                                                     .   ).   .
                                                                                                              '           y.
                                                                                                                           r
                                                                                                                           m.,
                                                                                                                          #
                                                                                                                          j
                                                                                                                          ,r
                                                                          1 '
                                                                            .                                              .w
                                                                                                                            '
                                                                                                                            .
                                                                                                                  .
                                                                                                                           ,
              FederalTrade Commission                                    . ..0

                                                                                            ôf- Val
                                                                                                  Nx o 'w
                                                               CivilAction No.
              On PointGlobalLLC,etal.



                      Defendantls)
                                         SUM M ONS IN A CIVR ACTION

To:(Depndant'
            snameandaddress) Chefsea Media LLC
                                 350 NE 60th Street
                                 Miami,FL 33137




        A lawsuithasbeen filed againstyou.
                                                                             a      Ot1rece V
aretheUnitedStatesoraUvtedStatesagency,oranozceroremployeeo theUmte tates escn e m e . . 1v.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
the FederalRulesofCivilProcedure. Theanswerorm otion mustbeserved on theplaintifforplaintiffsattorney,
whose nameand addressare: FederalTrade Commission
                            c/o Sarah W aldrop, Sana Chaudhry
                            600 Pennsylvania Ave NW ,Mailstop CC-9528
                            W ashington,DC 20580
                            swaldrop@ftc.gov,schaudhry@flc.gov
                                 Telephone:(202)326-3444(Waldrop),-2679 (Chaudhry),-3197(fax)

         lfyoufailtorespond,judgmentby defaultwillbeentered againstyou forthereliefdem anded in the complaint.
Y ou alsomustfileyouransw erormotion with thecourt.
                                                                             Angela E.Noble

                                                                    f    OF CO URT
                                                                                                              %
                                                                                                                      *
                                                                                       x

Date: t q                                                                        Si
                                                                                  gnatureofaerkorDcpu/
                                                                                                     .
                                                                                                     yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 20 of 60


AO 440(Rev.06/12)SummomsinaCivilAction                                                        .....   . .... '''''' . . ..   '''''''''''...   '
           .   ... ..... .



                                      U NITED STATES D ISTRICT C OURT
                                                             forthe
                                                  Southern DistrictofFlorida


               FederalTrade Commissi
                                   on
                                                                         19
                              Pl
                               ainuyl
                                    s)                                                   :v.k)>                                               A
                                 v.                                   CivilAction No.
               On PointGlobalLLC,etaI.



                             Depndantls)
                                               SUM M ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) ChristopherSherman
                                       6799 Collins Avenue Apt1504
                                       Miami,FL 33141




        A lawsuithasbeen filed againstyou.
                                                                                                                             -
                                                                                                          -                  0-* sif ou
aretheUnitedStatesoraUm'
                       tedStatesagency,oranoftkeroremployeeo'VheUnitedStatesdescribedinFJK R. 1v.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotiontmderRule12of
theFederalRulesofCivilProcedm e.'
                                I'
                                 heanswerorm otion mustbe served on theplaintifforplaintiffsattorney,
whosenam eand addressare: FederalTrade Commission
                                       c/o SarahW aldrop, Sana Chaudhry
                                       600 PennsylvaniaAve NW ,Mailstop CC-9528
                                       W ashington,DC 20580
                                       swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                       Telephone:(202)326-3444(W aldrop),-2679 (Chaudhry),-3197(fax)
        lfyoufailtorespond,judgmentby defaultwillbeenteredagainstyouforthereliefdem anded in the complalt.
You also mustfile yolzranswerorm otion withthecourt.
                                                                           A gela E.Noble
                                                                          L AJf OF COURT
                                                                                                                                              N
oate: t Q 'y-et-
                                                                                  SignatureofclerkorDcrlzf
                                                                                                         y Clerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 21 of 60


AO 440(Rev.06/12) SllmrnonsinaCivilAction

                                  U NITED STATES D ISTRICT C OURT
                                                         forthe
                                               SouthernDistrictofR orida

               FederalTrade Commission
                                                                           ,9 ?7
                                                                           1   cgj.y                         ,   x


                             V.                                   CivilAction No.
                                                                                        Aw kuk.-
               On PointGlobalLLC,etal.




                                            SUM     ONS IN A CIVIL ACTION

To:p efendant'
             snameandaddress) CoinstarMedia LLC
                              35O NE 60th Street
                                    Miami,FL33137




         A lawsuithasbeen filed againstyou.

aretheUnited StatesoraUnited Statesagency,oran officeroremployeeoftheUnited Statesdescribed in Fed.R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffan answertotheattachedcomplaintoramotionlmderRule12of
theFederalRulesofCivilProcedure. Theanswerormotion m ustbe served on theplaintifforplaintiff'sattorney,
whosename and addressare; FederalTrade Commission
                           c/o SarahW aldrop,Sana Chaudhry
                           600 PennsylvaniaAve NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                    Telephone:(202)326-3444 (Waldrop),-2679(Chaudhry),-3197 (fax)

          Ifyoufailtorespond,judgmentbydefaultwillbeentered againstyou forthereliefdemanded in thecomplaint.
 You also musttile youranswerorm otion with thecourt.
                                                                           A gela E.Noble
                                                                     CZ      OF COURT

                                                                                    p                        GN
 oate: 1*.9 A                                                                  SignatureofclerkorDc>/
                                                                                                    .
                                                                                                    FClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 22 of 60


AO 440(Rev.06/12)SummonsinaCivilAction                                                           U
                                                                                                '.   =    .   .    .-
     L         .-

                                  U NITED STATES D ISTRICT C OURT
                                                            forthe
                                                  Southern DistrictofR orida


               FederalTrade Com m ission



                         Plaintt
                               Lgls)
                                                                                            ?5 0 ô 6'.
                                                                    CivilAction No.
                             V.
                                                                                                         tk- $             '
               On PointGlobalLLC,etaI.



                         Defendantls)
                                               SUM M ONS IN A CIVIL ACTIO N

To:(Defendant'
             snameandaddress) 714 Media Ltd.,a Belize corporation
                                   address unknown




         A lawsuithasbeen filed againstyou.
         '
             - -=   -C
                    -
                           a er erviceo '
                                        hiss''
                                             .mm ons
                                                  -- n            -04-c
                                                               -.--       '    -                uk-j-             V S'I'-m u
aretheUnited StatesoraUnitedj-iatesagency, oran o lcbroremp oyeeo e m e aes       j.s w s . . y.v. -.-.-
P.12(a)(2)or(3)- youmustserveontheplaintiffan answertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedure. n eanswerorm otion mustbeserved on theplaintifforplaintiff'sattorney,
whosenameand addressare: FederalTrade Commission
                           c/o Sarah W al
                                        drop, Sana Chaudhry
                           600 PennsylvaniaAve NW ,Mailstop CC-9528
                           W ashington,DG 20580
                           swaldrop@ftc.gov,schaudhry@ftc.gov
                                       Telephone:(202)326-3444(Waldrop),-2679(Chaudhry),-3197 (fax)
         lfyoufailtorespond,judgmentbydefaultwillbeenteredagains o fortlaereliefdemandedinthecomplaint.
Y ou also mustfileyouranswerorm otion with the court.
                                                                                   Angela E.Noble
                                                                          f AA'OF COURT


Date: 1                      tj                                                         -
                                                                                   SignatureofclerkorDclw/
                                                                                                         .
                                                                                                         rClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 23 of 60


AO 440(Rev.06/12)Sllmmonsi
                         naCivilAction

                                U NITED STATES D ISTRICT C OURT
                                                          forthe
                                              SouthernDistrictofFlorida




              Feder
                  alTr
                     adeCommi
                            ssi
                              on                                       19 ?50 ô 6'
                                                                                 .
                       plainhygv
                           V.                                      CivilAction N o.               sv.v&Q ,w
              On PointGlobalLLC,etaI.



                      Defendantls)
                                           SU>   ONS IN A CIVIL A CTION

To:(Defendant'
             snameandaddress) Arlene Mahon
                                   3901Alham bra Circle
                                   CoralGables,FL33134




         A lawsuithasbeen filed againstyou.
                                                    s      ou h-dtcolmtin--th-d-da       z'
                                                                                          ivc'
                                                                                             d' -         -d
aretheUnitedVatesoraUnitedjutesagency,oranoficerorempoyeeo e mfé tates escn e m e . . 1v.
P.12(a)(2)or(3)- youmustserveontbeplaintiffananswertotheattachedcomplaintoramotionunderRule 12of
theFederalRulesofCivilProcedttre. Theanswerormotion mustbe served on theplaindfforplaintiff'sattorney,
whosenam eand addressare: FederalTrade Commission
                           c/o Sarah W aldrop, Sana Chaudhry
                           600 Pennsylvani a Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ftc.gov,schaudhry@ftc.gov
                                   Telephone:(202)326-3444 (Waldrop),-2679(Chaudhry),-3197(fax)
         lfyoufailtorespond,judgmentby defaultwillbeenteredagain you orthereliefdemandedinthecomplaint.
You also mustfileyotlranswerorm otion withthecourt.
                                                                            Angela E.Noble
                                                                          RA7OF COURT
                                                                                                           <

Date:         l A               ï                                                    e                          %
                                                                                 Si
                                                                                  gnatureofclerkorDcptlf
                                                                                                       .
                                                                                                       pClerk
  Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 24 of 60


  AO440(Rev.06/12)SummonsinaCivilAction
       ' '-''---'   .. ....-----.-.-.                                                                       ---.----   -.   . ..-..
..-



                                                   U M TED STATESD ISTRICT C OURT
                                                                            forthe
                                                                Southern DistrictofFlorida

                                   FederalTrade Commission

                                                                                        19
                                           Plaint#ls)                                                       X               1 .
                                              v.                                     civilAcéonNo.                                    W
                                    On PointGlobalLLC,etal.



                                          Defendantls)
                                                              SU>      ONS IN A CW IL ACTION

      To:(Defendant'
                   snameandaddress) BAL Family LP
                                    350 NE 60th Street
                                                    M iam i,FL 33137




                    A lawsuithasbeen filed againstyou.

                 ''ib-in-tàk                                                yyourecmve i - pr 'o-d' à'
                                                                                                     y
                                                                                                     trv'
                                                                                                        i'
                                                                                                         fyot!                            ..   - ...-

      aretheUnited StatesoraUrlitedStatesagency,oran officeroremployeeoftheUnitedStatesdescriàedlnFed.R. 1v.
      P.12(a)(2)or(3)- you mustserveontheplaintiffanr swertotheattachedcomplaintoramotionunderRule12of
      theFederalRulesofCivilProcedlzre. Theanswerormotion mustbeserved on theplaintifforplaintiffsattorney,
      whosenam eand addressare: FederalTrade Commission
                                 c/o Sarah W aldrop,Sana Chaudhry
                                 600 Pennsyl vania Ave NW ,Mailstop CC-9528
                                 W ashington,DG 20580
                                 swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                                    Telephone:(202)326-3444(Waldrop),- 79(Chaudhry),-3197 (fax)
                    lfyoufailtorespond,judpnentby defalzltwi eentered                  inst uforthereliefdemandedinthecomplaint.
      You alsom ustfileyouranswerormotion with the urt.
                                                                                             gela E.Noble
                                                                                        LERK OF COURT

                                                                                                J'                                    *
      oate:                              q         t                                           x t?
                                                                                                Sv atureofclerkorDepuf
                                                                                                                     .
                                                                                                                     pClerk
 Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 25 of 60


AO 440(Rev.06/12) SnmmonsinaCivilAction

                                U NITED STATESD ISTRICT COURT
                                                        forthe
                                              SouthernDistrictofH orida




              Feder
                  alTr
                     adeCommi
                            ssi
                              on                                 19 ?5 0 ô 6)                         *


                                                                 CivilAction No.        ô#- W G             e
              On PointGlobalLLC,etaI.



                       Defendantls)
                                          S      ONS IN A CIVK ACTION

To:(Defendant'
             snameandaddress) BellaVistaMediaLtd.(d/b/aBV Media),OficentroPl
                                                                           azaAeropuedo,OficinaC-19,
                              RioSegundo,Alajuela,Costa Ri
                                                         ca




        A lawsuithasbeen filed againstyou.

aretheUnited StatesoraUmted Sutesagency,oran officeroremployeeoftheUnited Statesdescribed m Fed.R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotlzeattachedcomplaintoramotionunderRule 12of
theFederalRulesofCivilProcedure.Theanswerormotion mustbeserved on theplaintifforplainéff'sattorney,
whosename atld addressare: FederalTrade Commission
                           c/o Sarah W aldrop,Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ ftc.gov,schaudhry@ftc.gov
                                  Telephone:(202)326-3444(Waldrop),-2679(Chaudhry),-3197(fax)

        lfyou failtorespond,judgmentbydefaultwillbeentered aga' st u forthereliefdem anded in thecomplaint.
You also mustfileyouranswerorm otion with the court.
                                                                          ngela E.Noble
                                                                      ERK OF CO URT


Date: 1         q
                                                                             sïgnt
                                                                             x   zfl
                                                                                   zrcofclerkorDcpN/
                                                                                                   .
                                                                                                   vClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 26 of 60


AO 440(Rev.06/12)SummonsinaCivilAction

                               U NITED STATESD ISTRICT C OURT
                                                       forthe
                                             SouthernDistrictofFlorida

              FederalTrade Commission
                                                                 19 ?5 0 à 6 cq-                     h
                       Pl
                        ai
                         nt
                          yls
                          i
                         v.
                            )                                   CivilActionNo.
                                                                                                 N          .
              On PointGlobalLLC,etaI.



                      Defendantls)
                                         S      ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) Blackbird Media LLC,HunkinsW aterfrontJewels,Charlestown,Nevis,SaintKi
                                                                                                   ttsand
                                 Nevis




        A lawsuithasbeen filed againstyou.


aretheUnited SttesoraUnited Statesagency,oran officeroremployeeofthe United Statesdescribedin Fed.R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaim iffananswertotheattachedcomplaintoramotiontmderRule 12of
the FederalRulesofCivilProcedlzre. Theanswerorm otion mustbe served on theplaintifforplaintiff';attorney,
whose nnme and addressare: FederalTrade Commission
                            c/o Sarah W aldrop,SanaChaudhry
                            600 Pennsylvania Ave NW ,Mailstop CC-9528
                            W ashington,DC 20580
                            swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                 Telephone:(202)326-3444(Waldrop),-2679 (Chaudhry),-3197 (fax)
        Ifyoufailtorespond,judgmentby defaultwillbe               ains o forthereliefdemandedinthecomplaint.
You also m ustfileyouranswerorm otion with the co .
                                                                         ngela E,Noble
                                                                   L A& OF COURT
                                                                                                                N

Date:           t          Nt
                                                                           Si
                                                                            gnatureofclerkorDcpuf
                                                                                                .
                                                                                                yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 27 of 60


AO440m ev.06/12)SummonsinaCivilAction

                              U NITED STATES D ISTRICT C OURT
                                                      forthe
                                            Southern DistrictofR orida

              FederalTrade Com mi
                                ssi
                                  on


                                                                  j.                           .           j,
                                                               civilActionN o.                         X           .
              On PointGlobalLLC,etaI.
                                                                                           %(- /

                     Defendantls)
                                         SUM M ONS IN A CW IL ACTION

To:(Defendant'
             snameandaddress) Bluebird Media LLC
                              350 NE 60thStreet
                                M iam i,FL 33137




        A lawsuithasbeen filed againstyou.
                                                                         '--               .   .                   .
          .   .                     .   .                           .


are theUnited StatesoraUnited Statesagency,oran officeroremployee oftheUnited Statesdescribed in Fed.R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffan answertotheattachedcomplaintoramotiontmderRule12 of
the FederalRulesofCivilProcedure. The answerormotion mustbeserved on theplaintifforplaintiff'sattorney,
whosenarneandaddressare: FederafTrade Commission
                            c/o SarahW aldrop, Sana Chaudhry
                            600 Pennsylvania Ave NW ,Mailstop CC-9528
                            W ashington,DC 20580
                            swaldrop@ftc.gov,schaudhry@ftc.gov
                                Telephone:(202)326-3444(Wal
                                                          drop),-2679(Chaudhry),-3197(fax)
        Ifyoufailtorespond,judgmentbydefaultwillbeenter           'sty ufo thereliefdemandedinthecomplaint.
You also mustfileyouranswerormotion with thecourt

                                                                               ngela E.Nob
                                                                               OF CO URT
                                                       N
                                                                                                               <
                                                                                                                       *
                                                                                     ..

Date:l %                t.                                                                         -
                                                                                                                           x



                                                                                SignatureofclerkorDepuf
                                                                                                      .
                                                                                                      yClcrk
                        Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 28 of 60

                      AO 440(Rev.06/12)SummonsinaCivilAction

                                                                U NITED STATES D ISTRICT C OURT
                                                                                                                    forthe
                                                                                           Southern DistrictofFlorida

                                            FederalTrade Com mi
                                                              ssion



                                                        Plaintk
                                                              Lgls)
                                                                                                                                            ),
                                                                                                                                             .                                 '                                 '
                                                                                                                                                                                                                 i
                                                                                                                                                                                                                 f
                                                                                                                                                                                                                 ?
                                                                                                                                                                                                                 )
                                                                                                                                                                                                                 ö
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 rf
                                                                                                                                        CivilAction No.                                                  !

                                            On PointGl
                                                     obalLLC,etaI.
                                                                                                                                                                              gd
                                                                                                                                                                               #A '
                                                                                                                                                                                  g                                    .


                                                                                       SU>          ON S IN A CIVIL ACTION

                        To:(Defendant'
                                     snameandaddress) BoratMedia LLC
                                                      350 NE 60th Street
                                                                      M iam i,FL33137




                                   A lawsuithasbeen filed againstyou.
                                    q'''Ri
                                        'Q4Xdays'a .vr'sem
                                                   -'
                                                                                      'is-sum.monsYn-m u .no -coun.h.kzt.
                                                                                               ' ' '.-              -
                                                                                                                        h.
                                                                                                                         -e-.darm   u-reeelve.  --
                                                                                                                                u.-. -- . .-...---
                                                                                                                        --... --.-.-.              .
                                                                                                                                             ---.--.-   -----.-    -.-
                                                                                                                                                                                              r .d.
                                                                                                                                                                                                  *)+ 1-m u------
                                                                                                                                                                                    . ---.---- --..-.---.. .-.-. ---- --.--   .        --- ........- .-----.
.---------------.---. -.-.   --.     ---.   -- .                .. . --. . .-. .---         --. -     ----.----.
                                                                                                               --
                        âie e m e aesof'é iiï- d à.è agency,b- i-      '
                                                                       è+-F f p                                    .. .
                        P.12(a)(2)or(3)- youmustserveontheplaintiffan answertotheattachedcomplaintoramotionunderRule12 of
                        theFederalRulesofCivilProcedttre.Theanswerormotion mustbesenred on the plaintifforplaintiff'sattorney,
                        whosename and addressare: FederalTrade Commission
                                                   c/o Sarah W aldrop, Sana Chaudhry
                                                   600 Pennsylvania Ave NW ,Mailstop(r -9528
                                                                      W ashington,DC 20580
                                                                      swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                                                      Telephone:(202)326-3444(Waldrop),-2679(Chaudhry),-3197 (fax)
                                   lfyou failtorespond,judgmentbydefaultwillbeentere                                                       inst o forthereliefdemandedinthecomplaint.
                        You alsomustfileyotlranswerormotion with the court.
                                                                                                                                                        ngela E.Noble
                                                                                                                                            L AA7OF COURT
                                                                                                                                                                                                                     <
                                                                                                                                                                         +                                                        *y


                        Date:                      W           tj'                                                                          '                                    -.
                                                                                                                                                                  SignatureofclerkorDcru/yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 29 of 60


AO440(Rev.06/12)SummonsinaCivilAction

                               U NITED STATES D ISTM CT C OURT
                                                     forthe
                                           Southern DistrictofFlorida

             FederalTrade Commission


                                                                      19 ?5 0 /15
                                                                                -
                          V.                                  CivilAction No.
              On PointGlobalLLC,etal.
                                                                                            L,(-D11%14*hw     .




                      Defendantls)
                                        SUM M ONS IN A CIVR ACTION

To:(Defendant'
             snameandaddress) BrentLevison
                                8918 AbbottAvenue
                                Sudside,FL 33154




        A lawsuithasbeen filed againstyou.
            GF'27--
                  d                                                     '--
                                                                         e day you receive '1t - or V -dT-
                                                                                                         yf-i'
                                                                                                             fyou
aretheUnitedStatesoraUnitedSotesagency,oranoftkeroremployeeJi-theUnliedStatesdescribe ln e .R. 1v.
P.12 (a)(2)or(3)- youmustserveontheplaintiffananswertotheattached complaintoramotionunderRule12of
the FederalRulesofCivilProcedure.Theanswerormotionm ustbeserved on theplaintifforplaintiff sattorney,
whosenameandaddressare: FederalTrade Commission
                            c/o Sarah W aldrop, Sana Chaudhry
                            600 Pennsylvania Ave NW ,Mailstop (r -9528
                            W ashington,DC 20580
                            swaldrop@ftc.gov,schaudhry@ftc.gov
                                Telephone:(202)326-3444(W aldrop),267
                                                                  -
                                                                           ha dhry),-3197 (fax)
        Ifyou failtorespond,judgmentbydefaultwillbeentered again you fo thereliefdemanded in the complaint.
You also mustfileyouranswerormotion with thecourt.
                                                                           gela E.Nobl
                                                                 CLE     OF CO URT
                                                                                                                  %
                                                                                 u

Date:
                                                                           SignatureofclerkorDcN /
                                                                                                 .yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 30 of 60


AO 440(Rev.06/12) SummonsinaCivilAction

                                U NITED STATESD ISTRICT C OURT
                                                        forthe
                                              Southern DistrictofFlorida


              FederalTrade Commission

                                                                           !? ? 6 0 i ?
                                                                                      '  k= e      vA        # 'Fb'N
                        Jvtzfrmyrs.
                                  z
                           M.                                   CivilAction No.
               On PointGlobalLLC,etaI.



                       Defendantls)
                                          SUM M ONS IN A CIVR ACTION

To:(
   Defendant'
            snameandaddress) Bring BackThe MagicMedia LLC
                                  350 NE 60th Street
                                  Miami,FL 33137




         A lawsuithasbeen filed againstyou.
                                                                                      ceive i - or m-d
                                                                                                     -r '
                                                                                                        ri'
                                                                                                          f ou
aretheUnitedStatesoraUrtitedStatesagency,oranozceroremployeeo'?-tèil
                                                                   -p-f-lztedSGtesdescn edln e . . 1v.
P.12(a)(2)or(3)- you mtustserveontheplaintiffan answertotheattachedcomplaintoramotionunderRule12 of
theFederalRulesofCivilProcedure. '
                                 fhe answerormotion mustbeserved on theplaintifforplaintiff'sattorney,
whosenameand addressare: FederalTrade Commission
                           c/o SarahW aldrop,Sana Chaudhl
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ qc.gov,schaudhry@ftc.gov
                                  Tel
                                    ephone:(202)326-3444 (W aldrop),- 79 (Chaudhry),-3197(fax)
         lfyoufailtorespond,judgmentbydefaultwillbeentered ainst ouforthereliefdemandedinthecomplaint.
You alsomustfileyottranswerorm otion with thecourt.
                                                                       ngela E.Noble
                                                                      LERK OF CO UR
                                                                                                      <


Date:                  Q R t                                               tA!.tl       --
                                                                              SignatureofclerkorDcpuf
                                                                                                    yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 31 of 60


AO440(Rev.06/12)SnmmonsinaCivilAction

                               U NITED STATES D ISTRICT C OURT
                                                      forthe
                                            Southern DistrictofFlorida




             Feder
                 alTr
                    adeCommi
                           ssi
                             on                                      19 gj g j y
                                                                               ).
                      Plaintl
                          v.
                            yls)
                                                               CivilActionN o.        w.r<
             On PointGlobalLLC,etaI.



                     Defendantls)

                                        SUM M ONS IN A CW K ACTION

To:(Defendant'
             snameandaddress) BroncoFamil
                                        yHoldingsLP lalèlaBronco HoldingsFamil
                                                                             yLP),No.4 Pineapple
                                Grove,OId FortBay,W estBayStreet,Nassau,Bahamas




        A lawsuithasbeen filed againstyou.

                                                                                     e e -f - or 'O-da sif
aretheUmt2edStatesoraUmt
                       redSGtesagency, oran officeroremployeeoytheUrkited Statesdescdbe m e . .- 1v.-              ,
                                                                                                                   --
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12 of
theFederalRulesofCivilProcedure. The answerorm otion mustbeserved on theplaintifforplaintiff'sattorney,
whosename andaddressare: FederalTrade Commissi    on
                           c/o Sarah W aldrop, Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                                W ashington,DG 20580
                                swaldrop@ftc.gov,schaudhry@flc.gov
                                Telephone:(202)326-3444 (W aldrop),-2679(Chaudhry),-3197(fax)
        lfyou failtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
You also mustfileyol1TaIISWeFOrm otion with thecourt.
                                                                         ngela E.Noble
                                                                 Cf A& OF CO URT
                                                                                                           /
                                                                                 *                             *
Date:           N         t
                                                                           SignatureofclerkorDcpuf
                                                                                                 .pClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 32 of 60


AO440(Rev.06/122.)Summons.i
                          .n
                           - aCi
                               vilAction                 '                                    .      -
                                                                                                     .-   -       .. ------       --
              --



                                U NITED STATESD ISTRICT COURT
                                                             forthe
                                                 Southern DistrictofR orida

               FederalTrade Commission



                        Plainttgls)
                                                                              19 gjg j gj
                                                                                        L
                                                                                        r
                                                                      CivilAction No.                         N

               On PointGlobalLLC,etaI.
                                                                                              Kk-k vlu e

                       Defendantls)
                                             SUM    ONS IN A CIVIL A CTION

To:(Defendant'
             snameandaddress) Burton Katz
                                   5700 La Gorce Dri
                                                   ve
                                   M iamiBeach,FL 33140




         A lawsuithasbeen filed againstyou.

                                                                                                                      -                - -- . - -

ZFCYCVSYdMYYSW ZYYICCIStztcsVCZCY,0fQ,     ZOXCCFW CIYF OYCCOftheUrlitedStatesdescribedinFed.i.CV.
P.12 (a)(2)Or(3)- yOumustserveOntheplaintiffan answertotheattachedcomplaintoramotiontmderRule12of
YC FCdCF21RulesofCivilProcedlzre.The answerormotion mustbe served on theplaintifforplaintiffsattorney,
whose nameand addressare: FederalTrade Commission
                           c/o Sarah W al
                                        drop,Sana Chaudhry
                           600 Pennsyl vania Ave NW ,Mail
                                                        stop CC-9528
                           W ashington,DC 20580
                           swaldrop@ftc.gov,schaudhry@ ftc.gov
                                      Telephone:(202)326-3444(Waldrop),2679(Chaudhry),-3197(fax)
                                                                          -




       Ifyoufailtorespond,judgmentbydefaultwillbeentered agai st ou forthereliefdem anded inthe com plaint.
You alsom ustf-
              ileyolzranswerorm otion with the court.
                                                                               Angela E.Nnble
                                                                         C é'
                                                                            'X OF COURT
                                                                                    œ'                                        *
Date:         t                u
                                                                                  SignatureofclerkorDcpu/.
                                                                                                         yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 33 of 60


AO 440(Rev.06/12)SllrnmonsinaCivilAction

                                U NITED STATES D ISTRICT C OURT
                                                        forthe
                                              Southern DistrictofR orida




               Feder
                   alTr
                      adeCommi
                             ssi
                               on                                     19 '
                                                                         ?5 0 /11
                                                                                h
                                                                                .
                                                                                '
                                                                                s
                                                                                L
                                                                                ç:
                                                                                                        !
                                                                 CivilAction No.          by-W ttu '
                                                                                                   ew.l
               On PointGlobalLLC,etal.



                       Defendantls)
                                           SU>   ONS IN A CIW L ACTION

To:(Defendant'
             snameandaddress) Cambridge Media Series LLC
                              350 NE 60th Street
                              Miami,FL 33137




         A lawsuithasbeen filed againstyou.

aretheUnited StatesoraUnited Statesagency,oran officeroremployeeoftheUnited Statesdescribed in Fed.R.Clv.
P.12 (a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionlmderRule 12of
theFederalRulesofCivilProcedure. Theanswerormotion m ustbe served on theplaintifforplaintiff'sattorney,
whosennrneand addressare: FederalTrade Commission
                           c/o Sarah W aldrop,Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                           W ashingtonpDC 20580
                           swaI drop@ftc.gov,schaudhry@ftc.gov
                                   Telephone:(202)326-3444(Waldrop),-2679(Chaudhry),-3197(fax)
         Ifyou failtorespond,judgmentbydefaultwillbeenteredagainst ouforthereliefdemandedinthecomplaint.
You alsom ustfileyouranswerorm otion with the court.
                                                                           ngela E.Noble

                                                                    CL A&'OF COURT
                                                                                                             K
                                                                                   j                             *
Date:
                                                                             SignatureofclerkorDc/uf.
                                                                                                    yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 34 of 60


AO 440(Rev.06/12)Summonsi
                        naCivilActi
                                  on

                             U NITED STATES D ISTM CT C OURT
                                                     forthe
                                           SouthernDistrictofFlorida

             FederalTrade Commission

                                                              19                                    'E.7F)
                                                                                                    '
                                                                                                    -.


                                                                                                    <
                                                                                                         t,t
                                                                                                         $
                                                                                                        ,.
                                                                                                         s.
                                                                                                          ).
                                                                                                          ,
                                                                                                          :
                      Plaintt
                            zls)                                                                               K
                                                              C1vilActionx o.
                                                               '
                                                                                     ê/-
             On PointGlobalLLC,etaI.



                     De#ndantls)
                                       SUAIM ONS IN A CIVIIaACTION

To:(Defendant'
             snameandaddress) YamakaziMedia LLC
                               350 NE 60th Street
                               Miami,FL 33137




        A lawsuithasbeen filed againstyou.

are theUnited StatesoraUnited Statesagency,oran officeroremployeeoftheUnited Statesdescribed in Fed.R.Civ.
P.12(a)(2)or(3)- you mustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule 12of
theFederalRulesofCivilProcedure.The answerormotion mustbesenred on theplaintifforplaintiff'sattorney,
whosename and addressare: FederalTrade Commission
                           c/o Sarah W aldrop, Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swal drop@ ftc.gov,schaudhry@ ftc.gov
                               Tel
                                 ephone:(202)326-3444(Wal
                                                        drop),-2679(Chaudhry),-3197 (fax)
        lfyoufailtorespond,judgmentbydefaultwillbeenteredaga'sty uforthereliefdemandedinthecomplaint.
You alsom ustfileyouranswerorm otion with the court.
                                                                       ngela E.Noble
                                                                   LERK OF COURT                          ..


Date:
                                                                          SignatureofclerkorDcwuf.
                                                                                                 yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 35 of 60


AO440(Rev.06/12)SummonsinaCi
                           vilAction

                             U NITED STATES D ISTRICT C OURT
                                                   ' forthe
                                           SouthernDistrictofR orida




             Feder
                 alTr
                    adeCommi
                           ssi
                             on                               19 k
                                                                 ;
                                                                 p
                                                                 E
                                                                 ii
                                                                  !z4
                                                                    !
                                                                    111
                                                                      ;
                                                                      ,
                                                                      -1:
                                                                        E
                                                                        :11-
                                                                           .
                                                                           1
                                                                           !!
                                                                            L
                                                                            l
                                                                            I
                                                                            p
                                                                            -d
                                                                             t
                                                                             :
                                                                             i
                                                                             -
                                                                             r
                                                                             ,
                                                                             l
                                                                             t
                                                                             q-
                                                                              r
                                                                              .
                                                                              '
                                                                              ,
                                                                              q
                                                                              -
                                                                              è
                                                                              .
                                                                              l
                                                                              )
                                                                              ;
                                                                              -
                                                                              r
                                                                              :
                                                                              '                     <


                                                              CivilAction No.       W .% >
             On PointGlobalLLC,etal.



                     Dejkndantls)
                                       SUM M ONS IN A CIVIL ACTIO N

To:(Defendant'
             snameandaddress) W asabiMedia LLC
                              350 NE 60th Street
                                Miami,FL 33137




         A lawsuithasbeen filed agairstyou.

aretheUnited SGtesoraUrlited Statesagency,oran officeroremployeeoftheUnited Statesdescribed in Fed.R.Civ.
P.12(a)(2)or(3)- youmustset'veontheplaintiffananswertotheattachedcomplaintoramotionunderRule 12of
theFederalRulesofCivilProcedure.The answerormotionm ustbe served on theplaintifforplaintiff'sattorney,
whosenam eand addressare: FederalTrade Commission
                           c/o Sarah W aldrop,Sana Chaudhry
                           600 Pennsyl vaniaAve NW ,Mailstop CC-9528
                           W ashingtonJ DC 20580
                           swaldrop@ttc.gov schaudhry@ ftc.gov
                                Telephone:(202)126-3444(Waldrop),-2679(Chaudhry),-3197(fax)
         lfyoufailtorespond,judgmentby defaultwillbeentereda nst ouforthereliefdemandedinthecomplaint.
Youalsomustfileyouranswerormotionwiththecotut                          QOja E .Noble

                                                                  LERK OF CO URT
                                                                                                         V
                                                                                e


Ilate:         t? î)sf                                                                --
                                                                          SignatureofclerkorDcpuf
                                                                                                yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 36 of 60


AO440(Rev.06/12)SnmmonsinaCivilAction                                                                 . . ..           O .UOQUZ


                              U NITED STATESD ISTRICT C OURT
                                                      forthe
                                            Southern DistrictofFlorida

                                                              '
             FederalTrade Commission



                      mainuyls)
                                                            19                                   r
                                                                                                 l
                                                                                                 -
                                                                                                 .
                                                                                                 '
                                                                                                  J.
                                                                                                  .


                                                                                                 40
                                                                                                   1i
                                                                                                 'l):74.
                                                                                                 ' ''
                                                                                                    !j
                                                                                                     k
                                                                                                     .
                                                                                                     .
                                                                                                    '*
                                                                                                       .
                                                                                                      .,y,.
                                                                                                               N

                                                              CivilXdionxo.            / -%
              On PointGlobalLLC,etaI.



                     Defendantls)
                                        SIN M ONS IN A CIVV A CTION

To:(Defendant'
             snameandaddress) W altham Technologies LLC
                                350 NE 60th Street
                                M iam i,FL 33137




        A lawsuithasbeen filed againstyou.


aretheUnited StatesoraUnited SGtesagency,oran ofsceroremployee oftheUnited Statesdescribed il
                                                                                            zFed.R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffannnqwertotheattachedcomplaintoramotionunderRule 12of
theFederalRulesofCivilProcedure. Theanswerorm otion mustbeserved on theplaintifforplaintiff'sattorney,
whosennm eand addressare: FederalTrade Com mission
                           c/o SarahW aldrop, Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop(r -9528
                           W ashington,DC 20580
                           swaldrop@ ftc.gov,schaudhry@ftc.gov
                                Telephone:(202)326-3444 (Waldrop),-2679 (Chaudhfy),-3197 (fax)
        lfyou failtorespond,judgmentby defaultwillbeenteredagai you forthereliefdemanded in the complaint.
Y ou also musttileyouranswerormotionwith thecourt.
                                                                     ngela E.Noble
                                                                   fERK OF COURT
                                                                            ..                                     %

Date:       t q N t
                                                                          Sï
                                                                           knatureofclerkorDc.
                                                                                             p/
                                                                                              zl Clerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 37 of 60


AO440t
     '
     Rev.06/12)SummonsitlaCivilAction

                              U NITED STATES D ISTRICT C OURT
                                                      forthe
                                            Southern DistrictofR orida

             FederalTrade Commission
                                                                             '




                      plaintt
                            yls)
                                                               19                ..              .
                                                                                                .-
                                                                                                 , ..
                                                                                                        #
                                                                                                        j
                                                                                                        (
                                                                                                        k
                                                                                                        .i
                                                                                                         j
                                                                                                         ,
                                                                                                         I
                                                                                                         .
                                                                                                         y
                                                                                                         -
                                                                                                         ,
                                                                                                          ''...
                                                                                                             .
                                                                                                             ,
                                                                                                         '.j;'
                                                                                                             .
                                                                                                             r
                                                                                                             .
                                                                                                             -
                                                                                                             ,
                                                                                                             j
                                                                                                         ... ,
                                                                                                        % .! -j



                                                               CivilAction No.
                                                                                          t,d                     '
             On PointGlobalLLC,etal.



                     Defendantls)
                                        SIJM   ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) Very Busy Media LLC
                               350 NE 60th Street
                               Miami,FL 33137




       A lawsuithasbeen tiled againstyou.


aretheUnited StatesoraUnited Sutesagency,oran officeroremployeeoftheUnited Statesdescribed in Fed. R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
the FederalRulesofCivilProcedttre. Theanswerorm otion mustbe served on theplaintifforplaintiff'sattorney,
whosename and addressare: FederalTrade Com mi   ssi
                                                  on
                            c/o SarahW aldrop, Sana Chaudhry
                            600 Pennsylvania Ave NW ,Mailstop CC-9528
                            W ashington,DC 20580
                            swaldrop@ftc.gov,schaudhry@ftc.gov
                               Telephone:(202)326-3444(Waldrop),-2679 (Chaudhry),-3197(fax)
       lfyoufailtorespond,judgmentby defaultwillbeenteredagainstyouforthereliefdemanded inthecomplaint.
Youalsomustfileyottranswerormotionwiththecourt.                     Angeja E Nobje    .




                                                                  LERKoFctnoœz J
Date: l R N                                                                                -                          '
                                                                          SignatureofclerkorDclwl Clerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 38 of 60


AO440(Rev.06/12)SummonsinaCivilAction
            .-                                                                          . . - .. - .                .   ..-.
                                                                                                                           ...-   -.


                               U NITED STATES D ISTRICT COURT
                                                       forthe
                                             Southern DistrictofR orida


                                                                                                           -'


                 Feder
                     alTr
                        adeCommi
                               ssi
                                 on                             19                                     ,        .

                                                                                                                    4
                                                                                                                    k
                                                                                                                    (
                                                                                                                    8
                                                                                                                    ;
                                                                                                                    h
                                                                                                                    j
                                                                                                                    '
                                                                                                                    -
                                                                                                                    E
                                                                                                                    t
                                                                                                                    .
                                                                                                                    y
                                                                                                                    ,
                                                                                                                    q
                                                                                                                    '
                                                                                                                    .
                                                                                                                    r
                                                                                                                    -'
                                                                                                                     .
                                                                                                                     ,
                                                                                                                     r
                                                                                                                     -
                                                                                                                     (
                                                                                                                     ;
                                                                                                                     )  <


                                                                CivilAction No.         tw                                             '
                 On PointGlobalLLC,etaI.



                       Defendantls)
                                         SUM M ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) Spartacus Media LLC
                                 350 NE 60th Street
                                 M iam i,FL 33137




        A lawsuithasbeen filed againstyou.


aretheUnited StatesoraUnited SGtesagency,oran officeroremployee ofthe United Statesdescribed in Fed.R.Civ.
P.12 (a)(2)or(3)- youmustserveontheplaintiffallanswertotheattachedcomplaintoramotiontmderRule12of
theFederalRulesofCivilProcedure. '
                                 I'
                                  heanswerorm otion mustbeserved on theplaintifforplaintiff'sattorney,
whose name and addressare: FederalTrade Commission
                           c/o SarahW aldrop, Sana Chaudhry
                           600 PennsylvaniaAve NW ,Mailstop (r -9528
                           W ashington,DC 20580
                           swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                 Telephone:(202)326-3444 (W aldrop),-2679 (Chaudhry),-3197 (fax)
        lfyou failtorespond,judgmentbydefaultwillbeenteredagai            uforthereliefdemandedinthecomplaint.
Youalsomustfileyottranswerormotionwiththecourt.                           Anj.l. E Noble
                                                                                       .



                                                                  CL AX'OF COURT

Date: t q w t                                                                                  -                                       '
                                                                             SignatureofclerkorDcpu/
                                                                                                   y Clerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 39 of 60

AO 440(Rev.06/12)SummonsinaCivilAction

                               U NITED STATES D ISTRICT C OURT
                                                       forthe
                                             Southern DistrictofR orida


                                                                                                        #
              Feder
                  alTr
                     adeCommi
                            ssi
                              on                                19                                '
                                                                                                   .
                                                                                                       .'
                                                                                                       j
                                                                                                       r
                                                                                                       .
                                                                                                       '
                                                                                                       .
                                                                                                        .,


                                                                                                       c!
                                                                                                        '
                                                                                                           ''
                                                                                                           ..,.
                                                                                                         ;.'

                                                                                                        r.
                                                                                                        .
                                                                                                           .

                                                                                                         -..
                                                                                                           '
                                                                                                           -
                                                                                                           i
                                                                                                           r
                                                                                                               .
                                                                                                              .:
                                                                                                              , y
                                                                                                                .



                                                                CivilActionNo. ôk-tf
              On PointGl
                       obalLLC,etaI.



                      Defendantls)
                                         SU>    ON S IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) SlayerBilling LLC
                                 350 NE 60th Street
                                 Miam i,FL33137




         A lawsuitha.
                    sbeen filed againstyou.

         ntliiiio-'l-ays'a ervlcex sv mmonvorryou qmt-eotmtlp 't y-yourvwemve.r----or .an=1-mu
ar8 e m e i--       éj-ùià. 111i i.ésàjèiiis,iifi.
                                                 ii(5 lce'
                                                         ii5'
                                                            ièiii'
                                                                 jU-#è'
                                                                      kci é ri
                                                                             '
                                                                             ié è          .. .
P.12(a)(2)or(3)- youmustsel'veontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedure. Theanswerormotionm ustbe served on theplaintifforplaintiff'sattorney,
whosenam eand àddressare: FederalTrade Commission
                           c/o Sarah W aldrop, Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                                 W ashington,DC 20580
                                 swaldrop@ ftc.gov,schaudhry@flc.gov
                                 Telephone:(202)326-3444(Waldrop),-2679(Chaudhry),-3197 (fax)
         Ifyoufailtorespond,judgmentbydefaultwillbeentered againstyou forthereliefdem anded in thecomplaint.
You also must5leyotlranswerorm otion with thecourt.
                                                                          Angela E.Noble

                                                                       ERK OF COURT
                                                                                               J             .
Date..
                     @:                                                                   -                         G -J
                                                                                                                    .

                                                                             Si
                                                                              gnatureofclerkorDcptly?Clcrk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 40 of 60


AO 440t
      '
      Rev.06/12) SummonsinaCi
                            vilAction

                               U NITED STATES D ISTM CT C OURT
                                                      forthe
                                            Southern DistrictofR orida           '




               FederalTrade Commission
                                                                19                    ''
                                                                                                  <
                                                                                                      I
                                                                                                      '
                                                                                                      i
                                                                                                      j
                                                                                                      (
                                                                                                      )
                                                                                                      #
                                                                                                      .
                                                                                                       ''''
                                                                                                        '' -'-

                                                                                                          :y)
                                                                                                        ,,.,
                                                                                                             ':
                                                                                                          - ''

                                                                                                            k:
                                                                                                              -
                                                                                                              '
                                                                                                              :
                                                                                                              ,
                                                                                                             ,,
                                                                                                               7
                                                                                                               '
                                                                                                               -' '
                                                                                                               2-
                                                                                                              ;.
                                                                                                      ..... ...,
                                                                                                                '.
                                                                                                                !
                                                                                                            .. ,,
                                                                                                           .. ,,
                                                                                                                 -
                                                                                                                i.
                                                                                                                 !
                                                                                                                 -




                      Jpf
                        tl
                         j
                         ?
                         ltgls
                             )                                                       > -k)                            '
                          M.                                   CivilAction No.
               On PointGlobalLLC,etaI.



                      Defendantls)
                                         SUM M ONS IN A CIG      ACTION

To:(Defendant'
             snameandaddress) Sk-ylarMedia LLC
                              350 NE 60th Street
                                M iam i,FL 33137




        A lawsuithasbeen filed againstyou.
                                                                    .
           .   .
                                                                         e da        aw e-
                                                                                         d-it -                       .ou
reuw umïted statesora united statesagency, oran oiùceroremptoyeeot e mie iaies escn e m e . . 1k.
P 12 (a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionanderRule12of
the FederalRulesofCivilProcedlzre. Theanswerormotion mustbe served on theplaintifforplaintiffsattorney,
whosename and addressare: FederalTrade Commission
                            c/o Sarah W aldrop,Sana Chaudhry
                            600 PennsylvaniaAve NW ,Mailstop CC-9528
                            W ashington,DG 20580
                            swaldrop@ftc.gov,schaudhry@ ftc.gov
                                Telephone:(202)326-3444(W aldrop),-2679(Chaudhry),-3197 (fax)
        lfyoufailtorespond,judgmentby defaultwillbeentered again y u forthereliefdemanded i.n thecomplaint.
You alsom ustûleyolzranswerormotion with the court.
                                                                         ngela E.Noble
                                                                    ERK OF CO URT
                                                                                                        A.

Date: 1 i N t
                                                                            SignatureofclerkorDe> /.
                                                                                                   yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 41 of 60


AO440(Rev.06/12)Summonsi!laCivilAction                                                .   .-   L   .-   ' ..           X


                                U NITED STATES D ISTRJCT C OURT
                                                       forthe
                                             Southern DistrictofFlorida
                                                               '


              FederalTrade Commission                                                                          /i#'
                                                                    19
                                                                                                                '
                                                                                                                2.
                                                                                                                 ;2:)y-.
                                                                                                                ..
                                                                                                               ''-
                                                                                                                :-
                                                                                                                 '
                                                                                                            1:.-E.-,)',-ki,-,;ï
                                                                                                            iI
                                                                                                             2
                                                                                                             t
                                                                                                             ! ---
                                                                                                                 ,...,...
                                                                                                                .,
                                                                                                                 --
                                                                                                                  ,., --
                                                                                                                    ...,,
                                                                                                                          -
                                                                                                                              k
                                                                                                                              '
                                                                                                                              1
                                                                                                        1

                           V.                                      Civi
                                                                      lActionNo !,l-k
                                                                             .                                       >'
              On PointGlobalLLC,etal.



                      De#ndantls)
                                         SUM    ONS IN A CIVR ZACTION

To:(Defendant'
             snameandaddress) Shadow Media LLC
                                 350 NE 60th Street
                                 M iam i,FL 33137




        A lawsuithasbeen filed againstyou.
                 -
                                                      cpupsju hb-da    r ' 'i - * Q
aretheUnktedstatesoraUnktedSutesagency,oranoik
                                             iicerorempfoyeeo e m-  ii- taies escn e m e . . 1k.
P 12(a)(2)or(3)- you mustserveontheplaintiffananswertotheattachedcomplaintoramotiontmderRule12of
theFederalRulespfCivilProcedure. Theanswerormotion mustbe served on theplaintifforplaintiffsattorney,
whose nam eand addressare: FederalTrade Commission
                           c/o Sarah W aldrop,Sana Chaudhry
                           600 Pennsyl vania Ave NW ,Mail
                                                        stop CC-9528
                           W ashington,DC 20580
                           swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                 Telephone:(202)326-3444(Waldrop),-2679 (Chaudhry),-3197(fax)

       lfyou failtorespond,judgmentby defaultwillbe entered against ou f thereliefdemanded in thecomplaint.
You also mustfileyotlranswerormotion withthecourt.               Ang a E.Noble

                                                                      LE   OF COURT
                                                                                                                                  Nv
                                                                                  *                                                    q
oate,         q?yt)tî                                                       Si
                                                                             gnatureofclerkorDcppz/
                                                                                                  yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 42 of 60


AO440(Rev.06/12)SurmnonsinaCivilAction

                                U NITED STATES D ISTRICT C OURT
                                                        forthe
                                             Southern D istrictofFlorida
                                                                             '




              Feder
                  alTr
                     adeCommi
                            ssi
                              on                             19 '
                                                                *                              A
                                                                                                       l
                                                                                                       !
                                                                                                       -
                                                                                                       q
                                                                                                       I
                                                                                                       r
                                                                                                       ,
                                                                                                       )
                                                                                                       (
                                                                                                       4
                                                                                                       1
                                                                                                       /
                                                                                                       .
                                                                                                       :
                                                                                                       -
                                                                                                       '
                                                                                                       ,
                                                                                                       .
                                                                                                       -
                                                                                                       ,
                                                                                                       ;
                                                                                                       :
                                                                                                       -
                                                                                                       ,
                                                                                                       ;.
                                                                                                        E
                                                                                                        :
                                                                                                        t
                                                                                                        '
                                                                                                        ;
                                                                                                        I
                                                                                                       '-
                                                                                                       .
                                                                                                           .
                                                                                                           L
                                                                                                           ,
                                                                                                           b
                                                                                                           -

                       Plaintt
                           v.
                             yls)
                                                                CivilAction No.
                                                                                    6(- o 1J,x wo' -




              On PointGlobalLLC,etaI.



                      Defendantls)
                                         SU>    ONS IN A CIW L A CTION

To:(Defendant'
             snameandaddress) Sandman Media Group LLC
                                 350 NE 60th Street
                                 Miam i,FL 33137




        A lawsuithasbeen filed againstyou.


aretheUnttedStatesoraUnitedSttesagency,oranoiùcerorem/oyeeottheUnke Vta-iis escn e m e . . 1v.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattached complaintoramotiontmderRule12of
theFçderqlRulejofCivilProcedure. Theanswerormotion mustbe served on theplaintifforplaintiff'sattorney,
whosenameandaddressare: FederalTradeèommission
                                 c/o SarahW aldrop, Sana Chaudhry
                                 600 Pennsylvania Ave NW ,Mailstop CC-9528
                                 W ashington,DG 20580
                                 swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                 Telephone:(202)326-3444 (W aldrop),-2679(Chaudhry),-3197 (faX)
        Ifyoufailtorespond,judgmentbydefaultwillbeenteredagain yo forthereliefdemandedi.
                                                                                       nthecomplaint.
You alsom ustfileyouranswerormotion with the coult
                                                                      A gela E.N oble
                                                                   C1 AA7OF COURT
                                                                                                               %


Date:          R w                                                                         .
                                                                             SignatureofclerkorDcplzf
                                                                                                    z Clerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 43 of 60


AO 440(Rev.06/12)Summonsi!laCivilAction

                                U NITED STATES D ISTRJCT COURT
                                                        forthe
                                              Soutlzez'
                                                      n DistrictofF'
                                                                   Rorida

               FederalTrade Comm i
                                 ssion

                                                             19 .                           %.
                                                                                                   (
                                                                                                   y
                                                                                                   ,
                                                                                                   .
                                                                                                   *
                                                                                                   J
                                                                                                   ;
                                                                                                   y
                                                                                                   r
                                                                                                   ,
                                                                                                   p
                                                                                                   j
                                                                                                   <
                                                                                                    .
                                                                                                    ,
                                                                 CivilActionNo. 6k-k)                  asm
               On PointGlobalLLC,etaI.



                       Defendantls)
                                          SITM M ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) Robed Zangrillo
                                  11 E Dilido Drive
                                  MiamiBeach,FL 33139




        A lawsuithasbeen filed againstyou.
           .   .
                                                                               s . j - oryy- ja si .
are theUmbted SutesoraUnzlted Statesagency, oranofficerorempioyeeoi'tàeUnitebjtatesàescébec
                                                                                          tm e . . 1v.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
the FedçralRulesofCivilProcedure. The>nswerorm otion mustbeserved on theplaintifforplaintiff'sattorney,
whose nameandaddressare: FederalTrade Commission
                            c/o SarahW aldrop, Sana Chaudhry
                            600 Pennsylvania Ave NW ,Mailstop CC-9528
                            W ashington,DC 20580
                            swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                  Telephone:(202)326-3444 (W aldrop),-2679 (Chaudhry),-3197(fax)
        Ifyoufailtorespond,judgmentby defaultwillbeenteredagainstyouforthereliefdemandedinthecomplaim ,
You also mustfileyouranswerormotionwith thecout't.
                                                                       A gela E.Noble

                                                                      LE    OF COURT
                                                                                                             e
                                                                                  a                              :

Dat
  e:l&(
      Ya(wt.
           y                                                                 SignatureofclerkorDclwf.
                                                                                                    yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 44 of 60


AO 440(Rev.06/12)SummonsiriaCivilAction

                                U NITED STATESD ISTRICT C OURT
                                                        forthe
                                              Southern DistrictofFlorida

               FederalTrade Commission

                                                                     19
                                                                                                                '
                                                                                                                ;
                                                                                                                .
                                                                                                            ..
                                                                                                             j;...':
                                                                                                            ,
                                                                                                            .
                                                                                                            ,.
                                                                                                               >k.-jg)
                                                                                                             ...w
                                                                                                                    ;,
                                                                                                                    .




                                                                 CivilAction No.   %(-             A        .
               On PointGlobalLLC,etaI.



                       Defendantls)
                                          SUM M ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) PJGroove Media LLC
                                  350 NE 60th Street
                                  M iam i,FL 33137




        A lawsuithasbeen filed againstyou.
           .   .                      .                                                 .
                                                                                            edj - or .-c.
                                                                                                        u--g-i.
                                                                                                              f
aretheUnitedStatesoraUm:tedStatesagency,oranofsceroremployeeoftheUnitebjtatesYescrie ln e . . 1v.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplahltoramotiontmderRule12of
theFederalRulesofCivilProcedure. TlèeanqFerormotion mustbeserved on theplaintifforplaintiff'sattorney,
whosenam eand addressare: FederalTrade Commission
                           c/o SarahW aldrop, Sana Chaudhry
                           600 PennsylvaniaAve NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ftc.gov,schaudhry@ftc.gov
                                  Telephone:(202)326-3444(Waldrop),-2679(Chaudhry),-3197(fax)
        lfyou failtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
Youalsomustfileyouranswerormotionwiththecourt.                     A ngela E.Noble

                                                                           OF CO URT
                                                                                   >'                                    .

oate:              R       t
                                                                             SignatureofclerkorDcpuf
                                                                                                   .
                                                                                                   vClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 45 of 60


AO 440(Rev.06/12) SllmmonsinaCivilAction

                                  U NITED STATES D ISTRICT C OIJRT
                                                         forthe
                                               Southern DistrictofFlorida



                Feder
                    alTr
                       adeCommi
                              ssi
                                on                                  19 25 0 ô 1
                                                                              0
                                                                              $'                              ,
                                                                                                              ,



                         Plai
                            n
                            vt
                             L
                             gl
                              s)
                              .                                   CivilAction No.        :k.w>
                On PointGl
                         obalLLC,etaI.



                        Defendantls)
                                           SU>    ONS IN A CIVHUACTION

To:(Defendant'
             snameandaddress) PivotMedia Group LLC
                                   350 NE 60th Street
                                   Miami,FL 33137




         A lawsuithasbeen filed againstyou.
            w   .                      @   *                                                    . .
                                                                                                         yygj ygu
aretheUnitedstatesoraUnitedstatesagency,oranofsceroremployeeoftheUnitedSutesèesclGezl'
                                                                                     2/i2.k.d'
                                                                                             lv.
P.12(a)(2)or(3)- youmustserveontheplaintiffan answertotheattachedcomplaintoramotionunderRule 12of
theFederalRulesofCivilPm cedum.Thçnnqwerormotipnmustbeservedontheplaintifforplaintiff'sattorney,
whose name and addressare: FederalTrade Commission
                           c/o SarahW al
                                       drop, Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ftc.gov,schaudhly@ftc.gov
                                   Telephone:(202)326-3444(Waldrop),-2679 (Chaudhl),-3197(faX)

         Ifyoufailtorespond,judgmentbydefaultwillbeentered agairzstyou forthereliefdem anded in the complaint.
You alsom ustSleyottranswerorm otion with thecourt.
                                                                            n eIa E.Noble

                                                                      LE     OF COURT


Date: >$q(atq                                                                  JfgncfurcofclerkorDcpur
                                                                                                     yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 46 of 60


AO440(Rev.06/12)SummonsinaCivilAction
               .                                                                                                r=


                              U M TED STATES D ISTRICT C OURT
                                                      forthe
                                            Southern DistrictofFlorida

               FederalTrade Com mi
                                 ssi
                                   on
                                                               19 ?5 0 ô t
                                                                         T)                         :
                                                                                                            .


                      Plaintt
                            j
                            gls)
                                                                                      6(- k)
                                                               CivilAction No.
               On PointGl
                        obalLLC,etal.




                                        SUM       ONS IN A CIVHUACTION

To:(Defendant'
             snameandaddress) Pirate Media LLC
                              350 NE 60th Street
                                Miam i,FL 33137




        A lawsuithasbeen fled againstm u.
           .   .                   .    .
                                                                                      yyya ji ou
                                                                                              - -


aretheUrlitedstatesoraUnitedsutesagency,oranofficeroremployeeoYiieUnitebjutesbescéi/'l-
                                                                                      nFed.k. 1v.
P 12(a)(2)or(3)- youmustserveontheplaintiffan answertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedpre.The answerorm otion mustbeserved on theplaintifforplaintiff'sattorney,
whosenameand addressare: FederalTrade Commission
                           c/o Sarah W ai
                                        drop,Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swal drop@ftc.
                                        gov,schaudhly@ftc.gov
                                Telephone:(202)326-3444(Waldrop),-2679(Chaudhry),-3197(faX)
        lfyoufailtorespond,judgmentbydefaultwillbeentered againstyou forthe reliefdem anded in the complaint.
You also mustfileyotlranswerormotion with the court.                     gela E.Noble

                                                                  CL A# OF COURT


oate:          9 B:t
                                                                            SignatureofclerkorDclw/.
                                                                                                   pClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 47 of 60


AO 440t
      '
      Rev.06/12) SummonsinaCivilAction

                                U NITED STATES D ISTRICT C OURT
                                                       forthe
                                             Southern DistrictofFlorida

               FederalTrade Commission
                                                                          19 2524?
                       Pl
                        ai
                         nt
                          #ls
                            )                                                         lY V X
                           v.                                   CivilActionN o.
               On PointGlobalLLC,etal.



                      De
                       fendantls)
                                         SUM M ONS IN A CIG       ACTION

To:(Defendant'
             snameandaddress) PantherMedia LLC
                                 350 NE 60th Street
                                 M iam i,FL33137




        A lawsuithasbeen filed againstyou.
                                    .                                                     -.
           .   .                                                                               -
                                                                                                   qryy,
                                                                                                       yq jjj- ou
aretheUnitedstatesoratotedstatesagency,oranofficeroremployeeoiiiheùnitezjtateséescrlbeàl'
                                                                                        nFe. . 1v.
P.12(a)(2)or(3)- youmustserveontheplaintiffarlanswertotheattachedcomplaintoramotiontmderRule12 of
theFederalRulesofCivilProcedure.The answerormotion mustbe served on theplaintifforplaintiffsattorney,
whosenameand addressare: FederalTrade Commission
                           c/o Sarah W aldrop, Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ftc.gov,schaudhry@ ftc.gov
                                 Telephone:(202)326-3444 (Waldrop),-2679 (Chaudhl
                                                                                y),-3197 tfaXl
         lfyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
You also mustfileyouranswerormotion with thecourt.
                                                                  Angela E.Nuble
                                                                      ERK OF COURT
                                                                                  A                   <

Date: t î                                                                   Si
                                                                             gnatureofclerkorDcpuf
                                                                                                 y Cfcrk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 48 of 60


AO 440(Rev.06/12) SummonsinaCivilAction

                                U M TED STATES D ISTRICT C OURT
                                                        forthe
                                              Southern DistrictofFlorida

              FederalTrade Commission
                                                                                   ?5 0 ù 1
                                                                                          ,'
                                                                                           :
                        Plaint#ls)
                                                                                         ëz.>                    .
                           v.                                    CivilAction No.
              On PointGlobalLLC,etaI.



                       Defendantls)
                                          SU>    ONS IN A CIW L A CTION

To:(Defendant'
             snameandaddress) Orange Grove Media'
                                                LLC
                                  350 NE 60th Street
                                  M iam i,FL 33137




         A lawsuithasbeen filed againstyou.


aretheUnitedstatesoraunitedstztesagency,oranofficeroremployeeoftheUnitebjtxtes'
                                                                              b-
                                                                               escri-
                                                                                    io-tik-s'
                                                                                            e . . 1v.
P 12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
the FederalRule;ofCivilProcedup . r
                                  ns N swerormotion mustbeserved on theplaintifforplaintiff'sattorney,
whosename and addressare: FederalTrade Commission
                            c/o Sarah W al
                                         drop, Sana Chaudhry
                            600 Pennsylvania Ave NW ,Mailstop CC-9528
                            W ashington,DG 20580
                            swaIdrop@ftc.gov,schaudhry@ ftc.gov
                                  Telephone:(202)326-3444 (W aldrop),-2679 (Chaudhry),-3197(fax)
         lfyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
Youalsomustfileyouranswerormotionwiththecourt.                        Angela E Noble
                                                                                   .




                                                                      ERK OF COURT
                                                                                                             N
                                                                                                                 *

Elate:        l :                                                                  1J       --                   .
                                                                             SignatureofclerkorDcpuf.
                                                                                                    pClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 49 of 60


AO 440(Rev.06/12)SummonsinaCivilAction

                                U NITED STATESD ISTM CT COURT
                                                      forthe
                                             SouthernDistrictofFlorida

                                                                                       .
                                                                                       'jyr
                                                                                          j
                                                                                          wj. y
                                                                                              j.k.
                                                                                                 '     m
                                                                                                       @s
                                                                                                 ! gj j)
                                                                                                       .
                                                                                                       '
                                                                                                       .
                                                                                                       ,
                                                                                                       (.
                                                                                                        xy
               FederalTrade Commission
                                                                   ju(,
                                                                   2  ..
                                                                      y
                                                                      çz
                                                                                   '
                                                                                         .
                                                                                         '

                                                                                             ' $
                                                                                                 l   'v

                                                                                                            .-


                                                                                                                 +
                                                                                                                     ?r y
                                                                                                                     z:
                                                                                                                     '.
                                                                                                                      ,
                                                                                                                        ''I
                                                                                                                      .'36?
                                                                                                                          'y
                                                                                                                          g
                                                                                                                          *j *':
                                                                                                                               a )
                                                                                                                                 )
                                                                                                                                 .
                                                                                                                                   ,s




                                                                                                                               Y

                       maintLgls)
                           V.                                  CivilActionN o.
               On PointGlobalLLC,etal.



                      Defendantls)
                                         SUM M ONS IN A CW IL ACTION

To:(Defendant'
             snameandaddress) Orange and Blue Media LLC
                                 350 NE 60th Street
                                 M iam i,FL 33137




        A lawsuithasbeen filed againstyou.
           .   .                     .   .                                                                - -                 a si ou
aretheUnitedStatesoraUnitedsutesagency,oranofficeroremployeeoftheUnitedStatesàescrseà'
                                                                                     l'
                                                                                      nFeà.'
                                                                                           t-
                                                                                            t. 1v.
P 12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedlzre. '
                                  I'hçamswerornption pustbeserved on theplaintifforplaintiff'sattorney,
whosename andaddressare: FederalTrade Commission
                           c/o Sarah W aldrop, Sana Chaudhl y
                           600 Pennsyl vania Ave NW ,Mailstop CC-9528
                           W ashingtonJDC 20580
                           swaIdrop@ ftc.gov,schaudhry@ ftc.gov
                                 Telephone:(202)326-3444 (W aldrop),-2679(Chaudhry),-3197(fax)
        Ifyou failtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
You also mustfileyouranswerormotionwith the court.
                                                                         eIa E.N oble

                                                                   LERK OF COURT

                                                                   d
Date: t                   t                                                                  e

                                                                            SignatureofclerkorDcpu/
                                                                                                  .
                                                                                                  y'Clerk
         Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 50 of 60


        AO 440(Rev.06/12)SllmmonsinaCivilAction

                                                  U NITED STATES D ISTRICT C OURT
                                                                         forthe
                                                               Southern DistrictofFlorida

                              FederalTrade Commissi
                                                  on
                                                                                                                              'i
                                                                                                                              !
                                                                                                                              ' !
                                                                                                                                V
                                                                                                                                :
                                                                                                                                ,
                                                                                                                                î
                                                                                                                                '
                                                                                                                                .
                                                                                                                                F SX
                                                                                                                                   ::: i
                                                                                                                                       ,
                                                                                                                                       1
                                                                                                                                       l
                                                                                                                                       -
                                                                                                                                       :
                                                                                                                                       j
                                                                                                                                       /
                                                                                                                                       E
                                                                                                                                       .
                                                                                                                                       -
                                                                                                                                       ë
                                                                                                                                       '5
                                                                                                                                        Y'i'
                                                                                                                                           '
                                                                                                                                           )
                                                                                                                                           l:
                                                                                                                                            .
                                                                                                                                            -
                                                                                                                                            ' ë 1;
                                                                                                                                                     '
                                                                                                                                                 - .:'-'              .'


                                                                                       !, .,
                                                                                     Ir*;r't!l   .'
                                                                                                                         k.
                                                                                                                                :
                                                                                                                                ;$r
                                                                                                                               ik
                                                                                                                                ,
                                                                                                                                i
                                                                                                                                .
                                                                                                                                q !:
                                                                                                                                  .,
                                                                                                                                       . dlI
                                                                                                                                       .
                                                                                                                                           1
                                                                                                                                           d,
                                                                                                                                            i
                                                                                                                                            ;
                                                                                                                                            .
                                                                                                                                            :
                                                                                                                                           ii
                                                                                                                                             .
                                                                                                                                              .
                                                                                                                                              ;-
                                                                                                                                               '.j
                                                                                                                                                 ,y
                                                                                                                                                 r
                                                                                                                                                 ;
                                                                                                                                                 g
                                                                                                                                                 ,
                                                                                                                                                  !
                                                                                                                                                  .
                                                                                                                                                  q
                                                                                                                                                  .;
                                                                                                                                                 '-
                                                                                                                                                   j
                                                                                                                                                   .r
                                                                                                                                                    . -..
                                                                                                                                                     .


                                                                                                                                                   '''
                                                                                                                                                     .
                                                                                                                                                     j:
                                                                                                                                                      '
                                                                                                                                                      g
                                                                                                                                                      ;
                                                                                                                                                      j
                                                                                                                                                      :
                                                                                                                                                      I
                                                                                                                                                        r
                                                                                                                                                        ..
                                                                                                                                                         :
                                                                                                                                                         -
                                                                                                                                                         ,
                                                                                                                                                         -
                                                                                                                                                         ,
                                                                                                                                                      7 -.
                                                                                                                                                         ,
                                                                                                                                                          .
                                                                                                                                                          .
                                                                                                                                                              .



                                                                                                                                                         kr(.Lày
                                                                                                                                                               ,
                                                                                                                                                               '
                                                                                                                                                               .
                                                                                                                                                               1
                                                                                                                                                               ;
                                                                                                                                                               k
                                                                                                                                                               j
                                                                                                                                                               .p
                                                                                                                                                                i
                                                                                                                                                                  .-



                                                                                                                                                                  '

                                                                                                                                             *.
                                      I'lainttls)                                                                                                                 N
                                         V.                                       Cl
                                                                                   'vl
                                                                                     '1Action NO.                                 ,*'
                              On PointGl
                                       obalLLC,etaI.




                                                           SUM M ONS IN A CIW L ACTION

         To:(Defendant'
                      snameandaddress) On PointGuidesLLC
                                                  350 NE 60th Street
                                                  Miami,FL 33137




                        A lawsuithasbeen filed againstyou.
                          .   .                     .      '                              '
.   - .. -   - - ----                         .                                                       ..    -        -   .-   . --    ..-.       U       .s -..        - - ...   .-
         WCZCVllitcd W YSOFYVllitcd VYCSV CSUR OFZZ OX CCFW CX IOXCC OftheUnited Statesdescribed ln Fed.R.Civ.
         P 12(a)(2)or(3)- you mustserveon theplaintiffan answertotheattachedcomplaintoramotionunderRule12of
         theFederalRulesofCivilProcedure. r
                                          fheanswerormotion m ustbç served on theplaintifforplaintiffsattorney,
         whosenam eand addressare; FederalTrade Commission
                                    c/o Sarah W aldrop, Sana Chaudhry
                                    600 Pennsyl vania Ave NW ,Mailstop CC-9528
                                    W ashington,DC 20580
                                    swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                                   Telephone:(202)326-3444 (W aldrop),-2679(Chaudhry),-3197 (fax)
                        lfyoufailtorespond,judgmentbydefaultwillbeentered againstyouforthereliefdemandedinthecomplaint.
         You also m ustfileyouranswerorm otion with the court.
                                                                                    An eIa E.Noble
                                                                                              ERX OF COURT

                                                                                                                *'

         oate:                    9
                                                                                                           SignatureofclerkorDepu/yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 51 of 60


A0 440(Rev.06/12) Sllmrnozl
                          sillaCivilAction

                                  U NITED STATES D ISTRICT COURT
                                                           forthe
                                                 Southern DistrictofFlorida



               Feder
                   alTradeCommi
                              ssi
                                on                                        19                         h
                          maint
                              @l
                               s)                                   CivilAction No.
                                                                                          C f.k?>          -.
                On PointGl
                         obalLLC,etaI.



                         Defendantls)
                                             SUM M ONS IN A CIVEL ACTION

To:(Defendant'
             snameandaddress) On PointGl
                                       obalLLC
                                     350 NE 60th Street
                                     M iam i,FL 33137




         A lawsuithasbeen filed againstyou.

arethe Urlited StatesoraUnited Statesagency,oran officeroremployeeoftheUnited Statesdescribed inFed.R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
theFederalRlzlesofCivilProcedure. 'l'
                                    heanswerormotion mustbeserved on thepl>intifforplaiptiff'sattorpey,
whose name and addressare: FederalTrade Commission
                            c/o Sarah W al
                                         drop, Sana Chaudhry
                            600 PennsylvaniaAve NW ,Mailstop CC-9528
                                     W ashington,DC 20580
                                     swaldrop@ftc.gov,schaudhry@ftc.gov
                                     Telephone:(202)326-3444(Waldrop),-2679 (Chaudhry),-3197 (fax)
          lfyoufailtorespond,judgmentbydefaultwillbeenter agai tyouforthereliefdemandedinthecomplaint.
Youalsomustfileyouranswerormotion5..1t.
                                      11thecourt.                         ngeIa E Noble
                                                                                      .




                                                                       CLERKoFct?cœ               J N
                                                                                 >                              *

Date: 1                                                                                    --
                                                                                SignatureofclerkorDclwf
                                                                                                      .
                                                                                                      pClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 52 of 60


AO 440(Rev.06/12)SumrnonsinaCi
                             vilAction

                               U NITED STATES D ISTRJCT C OURT
                                                         forthe
                                              Southel'n DistrictofFlorida

              FederalTrade Commissi
                                  on                                                                               /

                                                                        #j?
                                                                          .'                  '.
                                                                                             :.    ,




                                                                                                   N
                                                                                                        r
                                                                                                        .v ; '
                                                                                                                  .
                                                                                                                 . ,jE

                                                                                                                 (j'
                                                                                                                     !!t.N




                       maintt
                            gls)
                                                                  C1
                                                                   'v1
                                                                     '1Action No.        -
              On PointGlobalLLC,etal.



                      Defendantls)
                                           SUM      ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) On PointEmploymentLLC
                              350 NE 60thStreet
                                 M iam i,FL 33137




         A lawsuithasbeen filed againstyou.

                                                                                                                        1
aretheUnited StatesoraUnited Statesagency,oran oftk erorem ployeeoftheUnited Statesdescribed in Fed.R.Clv.
P 12(a)(2)or(3)- you mustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedure.The answerormotion m ustbe served on theplaintifforplaintiff'sattprney,
whosename and addressare: FederalTrade Commission
                           c/o Sarah W aldrop,Sana Chaudhry
                           600 Pennsylvania Ave NW ,Mailstop CC-9528
                           W ashingtonJ DC 20580
                           swaIdrop@ftc.gov,schaudhry@ ftc.gov
                                   Telephone:(202)326-3444(W aldrop),-2679(Chaudhry),-3197(fax)
         lfyoufailtorespond,judgmentby defaultwillbeentered againstyouforthereliefdem anded in thecomplaint.
You alsom ustfile youranswerormotion with thecourt.
                                                                   A gela E.N oble
                                                                      LERK OF COURT
                                                                                    w.                                       h

Date:
                                                                              SignatureofclerkorDc> f
                                                                                                    y Clerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 53 of 60


AO 440(Rev.06/12) Sllrnrnonsi
                            naCivilActi
                                      on

                                U NITED STATES D ISTRICT C OURT
                                                       fortlle
                                             Southern DistrictofR orida

                                                               '


               FederalTradeCommi
                               ssi
                                 on                            '            j
                                                                            (
                                                                            '
                                                                            I
                                                                            !
                                                                            q1dlt!,h:
                                                                            ë
                                                                            j
                                                                            ,
                                                                            ;
                                                                             .
                                                                             .      ---.-,..k
                                                                                        ..  y.--        ,
                                                                                                                    yJ
                                                                                                                   ,.
                                                                                                                    ;.-
                                                                                                                    i ,j
                                                                                                                       ,-
                                                                                                                        ;;,
                                                                                                                          -;-o-'
                                                                                                                           :7
                                                                                                                            .  ..-j
                                                                                                                                  k,i,
                                                                                                                                     r.-.   (
                                                                                                                                            ,
                                                                                                                                                          .
                                                                                                                                                          !.
                                                                                                                                                          j
                                                                                                                                                          -
                                                                                                                                                          (
                                                                                                                                                          k
                                                                                                                                                          :
                                                                                                                                                          ;
                                                                                                                                                          j j,
                                                                                                                                                             r
                                                                                                                                                    g-.-.,.,jy f
                                                                                                                                                    :
                                                                                                                                                    ;
                                                                                                                                                    -
                                                                                                                                                    .
                                                                                                                                                    .,
                                                                                                                                                     -.
                                                                                                                                                               ,
                                                                                                                                                               '
                                                                                                                                                               ,
                                                                                                                                                               ,'
                                                                                                                                                                .-
                                                                                                                                                                 ;...-.---
                                                                                                                                                               :,, -.
                                                                                                                                                                         ,j
                                                                                                                                                                          ,.
                                                                           r.:za        '              l.-. r,..    X                       N
                                                                                                                                                          'i,
                                                                                                                                                            '
                                                                                                                                                            t
                                                                                                                                                            .y;.
                                                                   CivilActionNo    .
                                                                                                       !,k-gj
               On PointGl
                        obalLLC,etal.



                        Defendantls)
                                           SUM   ONS IN A CIVR ACTION

To:(Defendant'
             snameandaddress) On PointDomains LLC
                              350 NE 60th Street
                              Miami,FL 33137




         A lawsuithasbeen filed againstyou.

aretheUnitedStatesoraUnitedStatesagency, oran ofticeroremployee ofthe UrlitedStatesdescribedlnFed.R.Yv.
P 12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotiontmderRule 12of
theFederalRulesofCivilProcedure.Theanswerorm otion mustbeserved on theplaintifforplaintiff'sattorney,
whosenameand addressare: FederalTrade Commission
                           c/o Sarah W al
                                        drop, Sana Chaudhry
                           600 PennsylvaniaAve NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ftc.gov,schaudhry@ftc.gov
                                   Telephone:(202)326-3444(WaI        -2679(Chaudhry),-3197(fax)
         Ifyou failtorespond,judgmentbydefaultwillbeeneredagaistyou forthereliefdemandedinthecomplaint.
Youalsomustfileyolzranswerormotionwiththecourt.                           Angela E Noble           .




                                                                     CLERK OF COUR
                                                                                                                                                <
                                                                                   œ

Date: 1                                                                                                -
                                                                                   SignatureofclerkorDe/w/
                                                                                                         .pClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 54 of 60


AO 440(Rev.06/12) Summom i!laCi
                              vilAction

                                U NITED STATES D ISTRICT COURT
                                                        forthe
                                              SouthernDistrictofFlorida


              FederalTrade Commission                                                    ..      'i' y.:Syp
                                                                                              l:
                                                                                               ikk
                                                                                                 z                     ?p
                                                                                                                      ,,
                                                                                                                       '
                                                                      c
                                                                      j
                                                                      .
                                                                      i)
                                                                                               .                  '
                                                                                                                      ...;
                                                                                                                         '.
                                                                                              (.         ..
                                                                                                              sy jg...
                                                                                                              7r%-
                                                                                                              .
                                                                                                                     y,
                                                                                                                      (. ..


                                                                                                                        ,yy.
                                                                                                              N
                        mainuyls)
                           M.                                    C1vilAction No.
                                                                  '
                                                                                              (-                              '
                                                                                                                              *
              On PointGlobalLLC,etaI.




                                          SUM M ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) On PointCapitalPartners LLC
                                  350 NE 60th Street
                                  Miami,FL 33137




         A lawsuithasbeen filed againstyou.

aretheUnitedStatesoraUnitedStatesagency, oran officeroremployee oftheUztitedStatesdescribedlnFed.R.Ckv.
P 12(a)(2)or(3)-         umustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedure. Theanswerormotion mustbe served on theplaintifforplaintiff jattorney,
whosenam eand addressare: FederalTrade Commission
                           c/o SarahW aldrop,Sana Chaudhry
                           600 Pennsyl vaniaAve NW ,Mailstop CC-9528
                           W ashingtonpDC 20580
                           swaIdrop@ flc.gov,schaudhry@ftc.gov
                                  Telephone:(202)326-3444 (W aldrop),-2679(Chaudhry),-3197(fax)
         lfyoufailtorespond,judgmentbydefaultwillbeentered ains ou forthereliefdemandedinthecomplaint.
Youalsomustfileyolzranswerormotionwiththecourt.                         Angela E NObje
                                                                                     .




                                                                      CLERK OF COURT
                                                                            t                                                 <

Date:
                                                                                SignatureofClerkorDc/l
                                                                                                     z/
                                                                                                      .
                                                                                                      pClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 55 of 60


AO440(Rev.06/12)SummonsillaCivilAction

                               U NITED STATESD ISTM CT COURT
                                                          forthe
                                               Soutlzern DistrictofFlorida




              Feder
                  alTr
                     adeCommi
                            ssi
                              on                                        19 ?j g j,q
                                                                                  t.
                                                                                                    Y
                       Plaintt
                             yls)
                                                                   CivilAction No.
              On PointGlobalLLC,etaI.



                      Defendantls)
                                           SU>     ONS IN A CIVIL A CTION

To:(Defendant'
             snameandaddress) MBL Medi
                                     a Ltd.
                                 350 NE 60th Street
                                 M iam i,FL 33137




        A lawsuithasbeen filed againstyou.

aretheUllited StatesoraUnited Statesagency,oran officeroremployeeoftheUnited Statesdescribed m Fed.R.Civ.
P 12(a)(2)Or(3)- youmustserveontheplaintiffan answertotheattachedcomplaintoramotiontmderRule12 of
theFederalRulesofCivilProcedlzre.The answerorm otion mustbeserved on the plaintifforplaintiff'sattorney,
whosename and addressare: FederalTrade Commission
                           c/o Sarah W aldrop, Sana Chaudhry
                           600 Pennsyl vania Ave NW ,Mailstop CC-9528
                           W ashingtonpDC 20580
                           swaIdrop@ftc.gov schaudhry@ ftcvgov
                                    Telephone:(202)126-3444(Waldrop),-2679(Chaudhry),-3197(fax)
        lfyoufailtorespond,judgmentby defaultwillbeentered aga' you orthereliefdemanded in the complaint.
You alsom usttileyouranswerormotion with thecourt.
                                                                       Ang Ia E.Noble

                                                                        LE OFCOURT   .>
                                                                                                     j       <


Date:
                                                                               Si
                                                                                gnatureofclerkorDcpv/
                                                                                                    .
                                                                                                    yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 56 of 60


AO440(Rev.06/12)SummonsinaCivilAction

                              U NITED STATES D ISTRICT C OURT
                                                      forthe
                                            Southern DistrictofFlorida

             FederalTrade Com m ission                                   z4   ''
                                                                                            c .             .y
                                                                         1?                 ë
                                                                                            J
                                                                                                 N           .   )x.,
                                                                                                                 :
                       Plaintf
                             #rx
                               ç.
                                l
                                                               CivilActionNo   .
                                                                                        -
                                                                                            ,1          >'
              On PointGlobalLLC,etaI.



                      Defendantls)
                                         SUM   ONS IN A CIVR ACTION

To:p efendant'
             snameandaddress) Macau Media LLC
                                350 NE 60th Street
                                Mîami,FL 33137




        A lawsuithasbeen filed againstyou.

retheUnited StatesoraUnited Statesagency,oran officeroremployeeoftheUnited Statesdescribed in Fed.R.Civ.
P 12(a)(2)or(3)- you mustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedlzre. Theanswerormotion mustbe served on theplaintifforplaintiff'sattorney,
whosenam eand addressare: FederalTrade Commission
                           c/o Sarah W aldrop,Sana Chaudhry
                           600 Pennsyl vania Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ftc.gov schaudhry@ ftc.gov
                                Telephone:(202)à26-3444(waldrop),-2679(chaudhry),-a197(fax)
        lfyoufailtorespond,judgmentbydefaultwillbeentered gainst ou forthereliefdemanded in thecomplaint.
You alsom ustfileyouzanswerorm otion with thecourt.                       0eIa E.Noble

                                                                   LERK OF CO URT
                                                                                                            N
                                                                                   Yw


Date:         !         y:t                                                   Si
                                                                               gnatureofclerkorDcpuf
                                                                                                   .
                                                                                                   yClerk
 Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 57 of 60


 AO 440(Rev.06/12) SummonsinaCivilAction
ZZ....7L2LZZL                                                                                     .....-.           .--       -L-       ..-


                                    U NITED STATES D ISTRICT C OURT
                                                            forthe
                                                  Southern DistrictofFlorida
                                                                                                   '


                    FederalTradeCommissi
                                       on                                       Jz.
                                                                                  ' ,..
                                                                                 1
                                                                                  .


                                                                                 r.'      '
                                                                                          .
                                                                                          t'       '
                                                                                                   2
                                                                                                   .:y
                                                                                                     :
                                                                                                     k
                                                                                                     2-,
                                                                                                     ::
                                                                                                      2
                                                                                                      ;
                                                                                                      :
                                                                                                      !
                                                                                                      E
                                                                                                      i
                                                                                                      )
                                                                                                      ,.
                                                                                                        1
                                                                                                        2
                                                                                                        4
                                                                                                        (2
                                                                                                        :
                                                                                                        y)
                                                                                                         j
                                                                                                         (
                                                                                                         )
                                                                                                         14
                                                                                                         ;
                                                                                                         :!
                                                                                                          -,
                                                                                                           -
                                                                                                           .
                                                                                                           :
                                                                                                           ï
                                                                                                           ,
                                                                                                           '
                                                                                                           b
                                                                                                           3
                                                                                                           f
                                                                                                           '
                                                                                                           3
                                                                                                           t
                                                                                                           L
                                                                                                           ï
                                                                                                           j,
                                                                                                            3
                                                                                                            L
                                                                                                            6
                                                                                                            b
                                                                                                            j
                                                                                                            -6.-.
                                                                                                            -
                                                                                                            ,---
                                                                                                                '
                                                                                                            '---.   -
                                                                                                                    :
                                                                                                                    .
                                                                                                                                    -
                                                                                                                                    ,
                                                                                                                                    .
                                                                                                                                    '
                                                                                                                                    .
                                                                                                                                    .
                                                                                                                                     -
                                                                                                                                     ..
                                                                                                                                      -
                                                                                                                                      r
                                                                                                                                      ..


                            mai
                              ntyl
                                 s)                                  CivilActionNo.              qk-b'1),,--
                     On PointGlobalLLC,etaI.



                            Defendantls)
                                               SUM M ONS IN A CISqL ACTION

 To:(Defendant'
              snameandaddress) Mac Media Ltd.,a Belize corporation
                                      address unknow n




                A lawsuithasbeen filed againstyou.

                                                                                                                          ï                   '-'-''
  arethe United StatesoraUnited Statesagency,oran oftk eroremployeeoftheUnited Statesdescribed lnFed.R.Civ.
 P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattached complaintoramotionunderRule12 of
 theFederalRulesofCivilProcedure.The answerormotion m ustbeserved on theplaintifforplaintiff sattprney,
 whosenam eand addressare: FederalTrade Commission
                            c/o Sarah W aldrop,Sana Chaudhry
                            600 Pennsylvania Ave NW ,M ailstop CC-9528
                            W ashington,DC 20580
                            swaldrop@ ftc.gov,schaudhry@ flc.gov
                                      Tel
                                        ephone:(202)326-3444(Waldrop),-2679(Chaudhry),-3197 (fax)
                lfyoufailtorespond,judgmentbydefaultwillbeentereda '           ou forthereliefdemandedinthecomplaint.
 You also mustfileyotzranswerormotion with thecourt.
                                                                               ngela E.Noble
                                                                        C AJC OF COURT
                                                                                                                                N

 Date:              q '
                      Ht                                                                 -             -
                                                                                       SignatureofclerkorDc.
                                                                                                           pul Clerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 58 of 60


AO 440(Rev.06/12) SummonsinaCivilAction
               '''                                                                                                     .            ..            .. .   . ...       . ..   ' ' '''
                     ....................         .. . ... .........    . ... ..... ....



                                            U NITED STATES D ISTRICT COURT
                                                                                           forthe
                                                                            Southern DiskictofR orida


                                                                                                                                         :                 Jt
                                                                                                                                                            #
              Feder
                  alTr
                     adeCommi
                            ssi
                              on                                                                     19                    '
                                                                                                                           !    :        .
                                                                                                                                             ,.
                                                                                                                                             .    ,      t.oj
                                                                                                                                                         .
                                                                                                                                                         s. j
                                                                                                                                                            .
                                                                                                                                                            ..
                                                                                                                                                              :2)j
                                                                                                                                                              .




                                     PlaintZls)                                                                                          1
                                                                                                    CivilAcuonxo. j(-
              On PointGl
                       obalLLC,etaI.




                                                                       SUM M ONS IN A CIVIL ACTION

To:(Defendant'
             snameandaddress) License America ManagementLLC
                              350 NE 60th Street
                                              Miam i,FL33137




        A lawsuithasbeen filed againstyou.

aretheUnitedStatesoraUnitedStatesagency, oran ofâceroremployeeoftheUnited Statesdescribed 1'nFed.R.Ctv.
P 12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotiontmderRule12 of
the FederalRulesofCivilProcedure. Theanswerorm otion mustbeserved on theplaintifforplaintiff'sattorney,
whosename and addressare: FederalTrade Commission
                            c/o SarahW aldrop, Sana Chaudhry
                            600 PennsylvaniaAve NW ,Mailstop CC-9528
                            W ashington,DC 20580
                            swaldrop@ ftc.gov,schaudhry@ftc.gov
                                              Telephone:(202)326-3444 (W aldrop),-2679(Chaudhry),-3197(fax)
        lfyoufailtorespond,judgmentby defalzltwillbeentereda ' youforthereliefdemandedinthecomplaint.
You also mustfileyouranswerormotion with thecourt.
                                                                                                        ngela E.Noble
                                                                                                      C FSX OF CO UR


Date:         t q                           t                                                                 .. .

                                                                                                                               .-                                 %
                                                                                                              SignatureofclerkorDcruf
                                                                                                                                    .
                                                                                                                                    yClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 59 of 60


AO440(Rev.06/12)SummonsinaCi
                           vilAction

                             U NITED STATESD ISTRICT CO                                  T
                                                     forthe
                                           Southern DistrictofR orida
                                                                        4     .-..
                                                                                             jjjr
                                                                                                -
                                                                                                x.
                                                                                                 'j
                                                                                                  ..jy
                                                                                                     q
                                                                                                     F
                                                                                                     :
                                                                                                     u
                                                                                                     .j
                                                                                                      ;
                                                                                                      .
                                                                                                      );k.
                                                                                                         p; j
                                                                                                            .
                                                                                                            :.t7
                                                                                                               .
                                                                                                               ï/
                                                                                                                L
                                                                                                                .
                                                                                                                ,'
                                                                                                                 j
                                                                                                                 , :
             FederalTradeCommission                                     j'
                                                                         .
                                                                         j
                                                                         )
                                                                         , .:
                                                                            ;.  ,,
                                                                                             t
                                                                                             j
                                                                                             .
                                                                                             ,
                                                                                              f3
                                                                                               ;f
                                                                                                ô'ç
                                                                                                  ;
                                                                                                  '-
                                                                                                   'u.
                                                                                                     -E
                                                                                                     ''7,'
                                                                                                         t
                                                                                                         v.
                                                                                                          ,j.
                                                                                                            j
                                                                                                            .,
                                                                                                             . -,y
                                                                                                                 ' ,t
                                                                                                                    '
                                                                                                                    .:
                                                                                                                     -- .
                                                                         t-
                                                                        u-a J'               f.=., srl
                                                                                                     s' 'p

                                                                                         êk,w a> e
                      Plaint@ls)
                                                              CivilAction No.
             On PointGl
                      obalLLC,etaI.




                                       SUM M ONS IN A CW K ACTION

To:(Defendant'
             snameandaddress) License America Holdings LLC, P.O .Box 738,Estate Road,UpperRamsbury,
                               Charlestown,Nevis,SaintKittsand Nevis




        A lawsuithésbeen filed againstyou.

                                              '
aretheUnitedStatesoraUnitedSttesagency, or anofficeroremployeeoftheUnitedSttesdescribedlnFed.R.Ctv.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotiontmderRule12 of
theFederalRulesofCivilProcedure. Theanswerorm otion mustbe served on theplaintifforplaintiff'sattorney,
whose nam eand addressare: FederalTrade Com mission
                           c/o SarahW aldrop, Sana Chaudhry
                           600 PennsylvaniaAve NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ ftc.gov,schaudhry@ ftc.gov
                               Telephone:(202)326-3444 (W aldrop),-2679(Chaudhry),-3197(fax)
       lfyoufailtorespond,judgmentby defaultwillbe entered against u forthereliefdemanded in thecomplaint.
You also mustfile yolzranswerorm otion with the court.            A gela E.Noble

                                                                 CLE         OF CO URT
                                                                                     G                                      *

Date:         t q
                                                                               SignatureofclerkorDel/lzfyClerk
Case 1:19-cv-25046-RNS Document 9 Entered on FLSD Docket 12/09/2019 Page 60 of 60


AO 440(Rev.06/12)2S-2n.mmon.sinaCivilAction                                                       ..-       -1U.
                                                                                                               1        QZZZ      .'
                                                                                                                                   .UZZ      ..        .J2U
                  .-



                                    U NITED STATES D ISTRICT C OURT
                                                            forthe
                                                  Southern DistrictofFlorida
                                                                                              e''
                                                                                                :
                                                                                                i
                                                                                                $.é
                                                                                                  1
                                                                                                  7
                                                                                                  !
                                                                                                  '.
                                                                                                   i
                                                                                                   ''
                                                                                                    1
                                                                                                    7:
                                                                                                     '
                                                                                                     5
                                                                                                     1
                                                                                                     : '3
                                                                                                     .  '''                              .        z
                                                                                                                                                  ,y
                                                                                                    #
                                                                                                    ,
                                                                                                    -
                                                                                                    .
                                                                                                    tqj
                                                                                                      .y
                                                                                                       'p          r'
                                                                                                                          . r'3! d'''.F
                                                                                                                                      .
                                                                                                                                      y
                                                                                                                                      ,.
                                                                                                                                       'AXV
                                                                                                                                          .:.
                FederalTrade Com mi
                                  ssion                                                                                         :-.---..:.
                                                                                                                               ..
                                                                                                                                      w ;C
                                                                                                                                      ,
                                                                                                                                      .  ! !'
                                                                                                                                            j,
                                                                                              .v.           '       .*                j


                          Pl
                           ai
                            nttl
                               s)                                    CivilAction No.
                                                                                             ti, >                                           w&
                               V.

                On PointGlobalLLC,etal.



                          Defendantls)
                                              SUm    O NS IN A CIVR ACTION

To:(Defendant'
             snameandaddress) LeatherbackMedia Group LLC
                                      350 NE 60th Street
                                      M iam i,FL 33137




          A lawsuithasbeen filed againstyou.

aretlleUnited StatesoraUnited Statesagency,oran officeroremployeeoftheUnited Statesdescribed in Fed.R.Civ.
P 12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedure,The answerorm otion mustbe served on theplaintifforplaintiff'sattorney,
whosename and addressare: FederalTrade Commission
                           c/o Sarah W aldrop, Sana Chaudhry
                           600 Pennsyl vania Ave NW ,Mailstop CC-9528
                           W ashington,DC 20580
                           swaldrop@ ftc.gov,schaudhry@ ftc.gov
                                      Telephone:(202)326-3444 (W aldrop),-2679 (Chaudhry),-3197(fax)
          lfyoufailtorespond,judgmentby defaultwillbeentered agai              ou forthereliefdem anded in the com plaint.
 You also mustfileyouranswerormotion withthe court.
                                                                                   Angela E.Noble
                                                                        CL       OF COURT
                                                                                                                                         <=


 Date: t q w t
                                                                                   SignatureofclerkorDcyw/yClcrk
